Exhibit 10.9

 

 

 

[Published CUSIP Number:                     ]

CREDIT AND GUARANTY AGREEMENT

Dated as of March 11, 2011

among

THE PROVIDENCE SERVICE CORPORATION,

as the Borrower,

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

SUNTRUST BANK,

as Syndication Agent

BANK OF ARIZONA,

ALLIANCE BANK OF ARIZONA, and

ROYAL BANK OF CANADA,

as Co-Documentation Agents

and

THE OTHER LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

   Defined Terms.      1   

1.02

   Other Interpretive Provisions.      27   

1.03

   Accounting Terms.      28   

1.04

   Rounding.      28   

1.05

   Times of Day.      28   

1.06

   Letter of Credit Amounts.      28    ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS      29   

2.01

   Commitments.      29   

2.02

   Borrowings, Conversions and Continuations of Loans.      29   

2.03

   Letters of Credit.      32   

2.04

   Swing Line Loans.      38   

2.05

   Prepayments.      40   

2.06

   Termination or Reduction of Aggregate Revolving Commitments.      42   

2.07

   Repayment of Loans.      43   

2.08

   Interest.      44   

2.09

   Fees.      44   

2.10

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
     45   

2.11

   Evidence of Debt.      45   

2.12

   Payments Generally; Administrative Agent’s Clawback.      46   

2.13

   Sharing of Payments by Lenders.      47   

2.14

   Cash Collateral.      48   

2.15

   Defaulting Lenders.      49    ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY      50   

3.01

   Taxes.      50   

3.02

   Illegality.      52   

3.03

   Inability to Determine Rates.      53   

3.04

   Increased Costs.      53   

3.05

   Compensation for Losses.      55   

3.06

   Mitigation Obligations; Replacement of Lenders.      55   

3.07

   Survival.      55    ARTICLE IV GUARANTY      56   

4.01

   The Guaranty.      56   

4.02

   Obligations Unconditional.      56   

4.03

   Reinstatement.      57   

4.04

   Certain Additional Waivers.      57   

4.05

   Remedies.      57   

4.06

   Rights of Contribution.      58   

4.07

   Guarantee of Payment; Continuing Guarantee.      58    ARTICLE V CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS      58   

5.01

   Conditions of Initial Credit Extension.      58   

5.02

   Conditions to all Credit Extensions.      60    ARTICLE VI REPRESENTATIONS
AND WARRANTIES      61   

6.01

   Existence, Qualification and Power.      61   

6.02

   Authorization; No Contravention.      61   

6.03

   Governmental Authorization; Other Consents.      61   

6.04

   Binding Effect.      61   

6.05

   Financial Statements; No Material Adverse Effect.      62   

6.06

   Litigation.      62   

6.07

   No Default.      62   

 

i



--------------------------------------------------------------------------------

6.08

   Ownership of Property; Liens.      62   

6.09

   Environmental Compliance.      62   

6.10

   Insurance.      63   

6.11

   Taxes.      63   

6.12

   ERISA Compliance.      63   

6.13

   Subsidiaries.      64   

6.14

   Margin Regulations; Investment Company Act.      64   

6.15

   Disclosure.      64   

6.16

   Compliance with Laws.      65   

6.17

   Intellectual Property; Licenses, Etc.      65   

6.18

   Solvency.      65   

6.19

   Perfection of Security Interests in the Collateral.      65   

6.20

   Business Locations.      65   

6.21

   Labor Matters.      66   

6.22

   Fraud and Abuse.      66   

6.23

   Licensing and Accreditation      66   

6.24

   Reimbursement from Medical Reimbursement Programs      67   

6.26

   Captive Insurance Subsidiaries.      67   

6.27

   OFAC.      68   

6.28

   Patriot Act.      68    ARTICLE VII AFFIRMATIVE COVENANTS      68   

7.01

   Financial Statements.      68   

7.02

   Certificates; Other Information.      69   

7.03

   Notices.      70   

7.04

   Payment of Taxes.      71   

7.05

   Preservation of Existence, Etc.      71   

7.06

   Maintenance of Properties.      71   

7.07

   Maintenance of Insurance.      71   

7.08

   Compliance with Laws.      72   

7.09

   Books and Records.      72   

7.10

   Inspection Rights.      72   

7.11

   Use of Proceeds.      72   

7.12

   Additional Subsidiaries.      73   

7.13

   ERISA Compliance.      73   

7.14

   Pledged Assets.      73    ARTICLE VIII NEGATIVE COVENANTS      74   

8.01

   Liens.      74   

8.02

   Investments.      76   

8.03

   Indebtedness.      77   

8.04

   Fundamental Changes.      79   

8.05

   Dispositions.      79   

8.06

   Restricted Payments.      79   

8.07

   Change in Nature of Business.      80   

8.08

   Transactions with Affiliates and Insiders.      80   

8.09

   Burdensome Agreements.      80   

8.10

   Use of Proceeds.      81   

8.11

   Financial Covenants.      81   

8.12

   Prepayment of Other Indebtedness, Etc.      82   

8.13

   Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity.      83   

8.14

   [Intentionally Omitted].      83   

8.15

   Excluded Subsidiaries.      83   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES      83   

9.01

   Events of Default.      83   

9.02

   Remedies Upon Event of Default.      85   

9.03

   Application of Funds.      86    ARTICLE X ADMINISTRATIVE AGENT      87   

10.01

   Appointment and Authority.      87   

10.02

   Rights as a Lender.      87   

10.03

   Exculpatory Provisions.      87   

10.04

   Reliance by Administrative Agent.      88   

10.05

   Delegation of Duties.      88   

10.06

   Resignation of Administrative Agent.      89   

10.07

   Non-Reliance on Administrative Agent and Other Lenders.      89   

10.08

   No Other Duties; Etc.      90   

10.09

   Administrative Agent May File Proofs of Claim.      90   

10.10

   Collateral and Guaranty Matters.      90    ARTICLE XI MISCELLANEOUS      91
  

11.01

   Amendments, Etc.      91   

11.02

   Notices and Other Communications; Facsimile Copies.      93   

11.03

   No Waiver; Cumulative Remedies; Enforcement.      95   

11.04

   Expenses; Indemnity; and Damage Waiver.      95   

11.05

   Payments Set Aside.      97   

11.06

   Successors and Assigns.      97   

11.07

   Treatment of Certain Information; Confidentiality.      100   

11.08

   Set-off.      101   

11.09

   Interest Rate Limitation.      102   

11.10

   Counterparts; Integration; Effectiveness.      102   

11.11

   Survival of Representations and Warranties.      102   

11.12

   Severability.      102   

11.13

   Replacement of Lenders.      103   

11.14

   Governing Law; Jurisdiction; Etc.      103   

11.15

   Waiver of Right to Trial by Jury.      104   

11.16

   Electronic Execution of Assignments and Certain Other Documents.      104   

11.17

   USA PATRIOT Act.      104   

 

SCHEDULES

1.01(a)

   Excluded Subsidiaries

1.01(b)

   Existing Letters of Credit

2.01

   Commitments and Applicable Percentages

6.10

   Insurance

6.13

   Subsidiaries

6.17

   IP Rights

6.20(a)

   Locations of Real Property

6.20(b)

   Taxpayer and Organizational Identification Numbers

6.20(c)

   Changes in Legal Name, State of Formation and Structure

6.21

   Labor Matters

8.01

   Liens Existing on the Closing Date

8.02

   Investments Existing on the Closing Date

8.03

   Indebtedness Existing on the Closing Date

11.02

   Certain Addresses for Notices

 

iii



--------------------------------------------------------------------------------

EXHIBITS

A

   Form of Loan Notice

B

   Form of Swing Line Loan Notice

C

   Form of Revolving Note

D

   Form of Swing Line Note

E

   Form of Term Note

F

   Form of Compliance Certificate

G

   Form of Joinder Agreement

H

   Form of Assignment and Assumption

I

   Form of Cash Collateral Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT is entered into as of March 11, 2011 among
THE PROVIDENCE SERVICE CORPORATION, a Delaware corporation (the “Borrower”), the
Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the property of another Person or at least a majority of the Voting Stock of
another Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Fee Letter” means the letter agreement, dated February 8,
2011 among the Borrower, Bank of America and MLPF&S.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Revolving Commitments” means the aggregate amount of the Revolving
Commitments of all the Lenders. The aggregate principal amount of the Aggregate
Revolving Commitments in effect on the Closing Date is FORTY MILLION DOLLARS
($40,000,000).

“Agreement” means this Credit and Guaranty Agreement.

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
percentage of the



--------------------------------------------------------------------------------

Outstanding Amount of the Revolving Loans held by such Lender, giving effect to
any subsequent assignments, and (b) with respect to such Lender’s portion of the
outstanding Term Loan at any time, the percentage of the Outstanding Amount of
the Term Loan held by such Lender at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means with respect to Revolving Loans, the Term Loan, Swing
Line Loans, Letters of Credit Fees and the Commitment Fee, the following
percentages per annum, based upon the Consolidated Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 7.02(a):

 

Pricing Tier  

Consolidated

Leverage Ratio

 

Commitment

Fee

  Letter of Credit
Fee   Eurodollar
Rate Loans  

Base Rate

Loans

1   ³ 2.75:1.0   0.50%   3.00%   3.00%   2.00% 2   < 2.75:1.0 but ³ 2.00:1.0  
0.40%   2.75%   2.75%   1.75% 3   < 2.00:1.0 but ³ 1.50:1.0   0.40%   2.50%  
2.50%   1.50% 4   < 1.50:1.0   0.35%   2.25%   2.25%   1.25%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with Section 7.02(a), then, upon the request of
the Required Lenders, Pricing Tier 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 7.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Closing Date to the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) for the fiscal quarter ending March 31,
2011 shall be determined based upon Pricing Tier 2. Notwithstanding anything to
the contrary contained in this definition, the determination of the Applicable
Rate for any period shall be subject to the provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Lender at any time, such Revolving Lender’s Applicable Percentage in respect of
the Revolving Commitments at such time.

“Appropriate Lender” means, at any time, with respect to the Revolving
Commitments or the Term Loan, a Lender that has a Commitment with respect
thereto or holds a Revolving Loan or a Term Loan, respectively, at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in

 

2



--------------------------------------------------------------------------------

accordance with GAAP, (b) in respect of any Synthetic Lease of any Person, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease and
(c) in respect of any Securitization Transaction of any Person, the outstanding
principal amount of such financing, after taking into account reserve accounts
and making appropriate adjustments, determined by the Administrative Agent in
its reasonable judgment.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto, prepared in conformity with GAAP.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Revolving Lender to make Revolving Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in the “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means each of the following, as the context may require: (a) a
borrowing of Swing Line Loans pursuant to Section 2.04(a), (b) a borrowing
consisting of simultaneous Revolving Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01(a) and (c) a borrowing consisting of a
simultaneous portion of the Term Loan of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01(b).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

3



--------------------------------------------------------------------------------

“Captive Insurance Subsidiaries” means Social Services Providers, Captive
Insurance Co., an Arizona corporation, Provado Insurance Services, Inc., a South
Carolina corporation and any other regulated Subsidiary of the Borrower
primarily engaged in the business of providing insurance and insurance-related
services to the Borrower, its other Subsidiaries and certain other Persons.

“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize.”

“Cash Collateral Agreement” means a cash collateral agreement substantially in
the form of Exhibit I, which agreement may be entered into between the Borrower
and the Administrative Agent and shall govern cash collateral as more
specifically described therein.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for the L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support (together, in each case with any proceeds thereof, “Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable).

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time or demand
deposits and certificates of deposit of and bankers’ acceptances of (i) any
Lender, (ii) any domestic commercial bank of recognized standing having capital
and surplus in excess of $500,000,000 or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within 270 days of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations, (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000,
substantially all of whose assets are invested in Investments of the character
described in the foregoing subdivisions (a) through (d) and (f) Dollars or, in
the case of any Foreign Subsidiary, such local currencies held by it from time
to time in the ordinary course of business.

“Change in Law” means, with respect to any Person, the occurrence, after the
date such Person becomes a party to this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided, however, for purposes
of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, guidelines and directives thereunder or issued in
connection therewith, and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar entity) or the United States
regulatory authorities, in each case shall be deemed to have gone into effect
and adopted after the date of this Agreement.

 

4



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following events:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 35% of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully diluted basis; or

(b) the occurrence of a “Fundamental Change” (or any comparable term) under, and
as defined in, the Convertible Notes Documents or any of the Subordinated
Indebtedness Documents.

“Closing Date” means the date hereof.

“CMS” means the Centers for Medicare and Medicaid Services of HHS and any
successor thereof and any predecessor thereof, including the United States
Health Care Financing Administration.

“Collateral” means a collective reference to all real and personal property
(other than Excluded Property) with respect to which Liens in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, are
purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents.

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Mortgages, the Cash Collateral Agreement and other
security documents as may be executed and delivered by the Loan Parties pursuant
to the terms of Section 7.14.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term Loan Commitment of such Lender, as the context may require.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

“Consolidated Adjusted EBITDA” means, at any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income for the period of the four fiscal quarters most recently
ended:

(i) increased (without duplication) by the following to the extent deducted in
calculating such Consolidated Net Income for such period: (a) Consolidated
Interest Charges for such period, (b) the provision for federal, state, local
and foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (c) depreciation and amortization expense for such period, (d) all
charges, fees, costs and expenses (including legal fees) incurred during such
period in connection with (I) the entering into by the Loan Parties and their
applicable Subsidiaries of the Loan Documents to which they are or are intended
to be a party and (II) future Permitted Refinancing Indebtedness or any proposed
or actual issuance or incurrence of any other Indebtedness permitted by
Section 8.03 (including for settlement of the Convertible Notes), (e) fees,
costs, charges and expenses (including legal fees) incurred during such period
in connection with any issuance of Equity Interests or any proposed or actual
Permitted Acquisitions, Investments permitted by Section 8.02,
Dispositions permitted by Section 8.04 or 8.05 or Involuntary Dispositions,
(f) restructuring or reorganization charges, severance costs and losses realized
from the discontinuance of operations for such period; provided that that
aggregate amount added back to Consolidated Net Income pursuant to this clause
(f) for any four fiscal quarter period shall not exceed $10,000,000 in the
aggregate, (g) losses and expenses incurred during such period in connection
with claims for which the Borrower reasonably expects to be reimbursed,
(h) payments in settlements less collections, losses, fees, costs, charges and
expenses (including legal expenses) incurred in connection with any disputes
with

 

5



--------------------------------------------------------------------------------

dissident shareholders (including in connection with any Section 220 demands,
proxy fights or consent solicitations), contract disputes, legal settlements,
litigation or arbitration for such period; provided that that aggregate amount
added back to Consolidated Net Income pursuant to this clause (h) for any four
fiscal quarter period shall not exceed $2,000,000 in the aggregate, (i) earnings
impact, both positive and negative of subsequent measurement of acquisition
contingencies arising from fair value accounting of such contingencies for such
period, (j) any non-cash stock based compensation expenses incurred during such
period, (k) debt negotiation costs and subsequent audit and legal expenses if
required by holders of any Indebtedness permitted hereunder for such period, and
(l) all other non-cash charges (including non-cash impairment charges), expenses
(including non-cash option expenses) and other items reducing such Consolidated
Net Income (but excluding those expenses, charges and losses related to accounts
receivable) which do not represent a cash item in such period or any future
period; and

(ii) decreased (without duplication) by the following (in each case to the
extent included in calculating Consolidated Net Income for such period):
(a) litigation awards for such period and (b) all non-cash items increasing
Consolidated Net Income, all as determined in accordance with GAAP.

“Consolidated Capital Expenditures” means, at any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, all capital expenditures,
as determined in accordance with GAAP; provided, however, that Consolidated
Capital Expenditures shall not include expenditures (i) for replacements and
substitutions for fixed assets, capital assets or equipment to the extent made
with the Net Cash Proceeds received from Dispositions or Involuntary
Dispositions, (ii) which constitute consideration for Investments permitted
under Section 8.02 (including Permitted Acquisitions), (iii) that are accounted
for as capital expenditures of such Person and that are actually paid for (or
reimbursed) by a third party and for which no Loan Party has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person, (iv) for equipment purchased
substantially contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of the purchase price of such purchased equipment
is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (v) made with the Net Cash Proceeds of
the issuance of any Equity Interests of the Borrower or any of its Subsidiaries
not otherwise required to be applied to prepay the Loans in accordance with
Section 2.05(b)(ii) or (iii).

“Consolidated Cash Taxes” means, at any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, the aggregate of all taxes, as
determined in accordance with GAAP, to the extent the same are paid in cash
during such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the remainder of (i) Consolidated Adjusted
EBITDA for the period of the four fiscal quarters most recently ended, minus
(ii) unfinanced Consolidated Capital Expenditures (to the extent not deducted in
the calculation of Consolidated Adjusted EBITDA) for such period, minus
(iii) Consolidated Cash Taxes (to the extent not deducted in the calculation of
Consolidated Adjusted EBITDA) for such period to (b) Consolidated Fixed Charges
for the period of the four fiscal quarters most recently ended.

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(i) Consolidated Scheduled Funded Debt Payments for such period plus
(ii) Consolidated Interest Charges paid in cash for such period. Notwithstanding
the foregoing, for purposes of calculating Consolidated Scheduled Funded Debt
Payments and Consolidated Interest Charges as of the fiscal quarters ending
March 31, 2011, June 30, 2011, September 30, 2011 and December 31, 2011,
Consolidated Scheduled Funded Debt Payments and Consolidated Interest Charges
shall be calculated by annualizing the actual Consolidated Scheduled Funded Debt
Payments and Consolidated Interest Charges from the Closing Date through the
applicable fiscal quarter end.

“Consolidated Funded Indebtedness” means, as of any date of determination,
Funded Indebtedness of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, at any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to the
sum of (i) all interest, premium payments and debt discount in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP. Consolidated Interest Charges shall be calculated after
giving effect to Swap Contracts (including associated costs) intended to protect
against fluctuations in interest rates, but excluding unrealized gains and
losses with respect to any such Swap Contracts.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Adjusted EBITDA for the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” means, at any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, the net income of the Borrower and
its Subsidiaries (excluding extraordinary gains and losses) for that period, as
determined in accordance with GAAP.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the remainder of (i) Consolidated Funded Indebtedness as of such
date, minus (ii) unrestricted cash of the Loan Parties in excess of $25,000,000
on the consolidated balance sheet of the Borrower and its Subsidiaries as of
such date in an amount not exceeding $30,000,000 to (b) Consolidated Adjusted
EBITDA for the period of the four fiscal quarters most recently ended.

“Consolidated Net Senior Leverage Ratio” means, as of any date of determination,
the ratio of (a) the remainder of (i) Consolidated Funded Indebtedness as of
such date, minus (ii) unrestricted cash of the Loan Parties in excess of
$25,000,000 on the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date in an amount not exceeding $30,000,000, minus
(iii) the outstanding Subordinated Indebtedness and Indebtedness under the
Convertible Notes as of such date to (b) Consolidated Adjusted EBITDA for the
period of the four fiscal quarters most recently ended.

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP. For purposes of this definition, “scheduled payments of
principal” (a) shall be deemed to include the Attributable Indebtedness in
respect of Capital Leases, Securitization Transactions and Synthetic Leases and
(b) shall be adjusted for any voluntary prepayments or mandatory prepayments
made pursuant to Section 2.05.

“Contract Provider” means any Person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any employment arrangement or contract with the Borrower or any Subsidiary.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

7



--------------------------------------------------------------------------------

“Convertible Notes” means those certain unsecured notes issued by the Borrower
pursuant to the Convertible Notes Indenture.

“Convertible Notes Documents” means the Convertible Notes, the Convertible Notes
Indenture and all other documents executed and delivered in respect of the
Convertible Notes and the Convertible Notes Indenture.

“Convertible Notes Indenture” means that certain Indenture dated as of
November 13, 2007 by and among the Borrower, as issuer, and The Bank of New York
Trust Company, N.A., as trustee.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three (3) Business Days
of the date required to be funded by it hereunder, except those which are being
contested in good faith by appropriate proceedings diligently conducted, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by the Administrative Agent, to confirm in a
manner reasonably satisfactory to the Administrative Agent that it will comply
with its funding obligations; provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon written confirmation from the
Administrative Agent to such Lender that such Lender has confirmed in writing
its intention to comply with all of its funding obligations, or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interests in that Lender or any
direct or indirect parent company thereof by a Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease,

 

8



--------------------------------------------------------------------------------

license, transfer or other disposition of inventory or property in the ordinary
course of business; (b) the sale, lease, license, transfer or other disposition
of property (whether tangible or intangible), whether now owned or hereafter
acquired, that is surplus, obsolete, worn out or no longer used or useful in the
conduct of business of any Loan Party and its Subsidiaries; (c) any sale, lease,
license, transfer or other disposition of property to any Loan Party or any
Subsidiary; provided, that if the transferor of such property is a Loan Party
(i) the transferee thereof must be a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 8.02; (d) any Involuntary Disposition; (e) transactions otherwise
permitted by Section 8.04; (f) licenses or sublicenses of IP Rights in the
ordinary course of business or that are customarily entered into by companies in
the same or similar lines of business; (g) any Investments permitted by
Section 8.02; (h) leases and subleases entered into in the ordinary course of
business; (i) the use or sale of cash or Cash Equivalents; (j) the granting of
any Liens permitted under Section 8.01 to the extent constituting a Disposition,
(k) the sale, lease, license, transfer or other disposition of property
resulting in Net Cash Proceeds of less than $250,000 for any such sale, lease,
license, transfer or other disposition and (l) the making of any Restricted
Payment permitted under Section 8.06 to the extent constituting a Disposition.
“Disposes” has the meaning correlative thereto.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“Early Maturity Date” has the meaning specified in the definition of “Maturity
Date”.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of the Borrower.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 11.06(b)(ii)).

“Environmental Laws” means any and all applicable federal, state, local, foreign
and other applicable statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials or (d) the release or threatened release
of any Hazardous Materials into the environment.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person with respect to shares of capital stock of (or other ownership or profit
interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership,

 

9



--------------------------------------------------------------------------------

member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination; provided, that “Equity Interests” shall not include
Indebtedness for borrowed money that is convertible into Equity Interests prior
to such conversion.

“Equity Issuance” means any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests. The term “Equity Issuance” shall not be deemed
to include any Disposition.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the incurrence by the Borrower or any ERISA Affiliates of any liability
pursuant to Sections 4063 or 4064 of ERISA with respect to the withdrawal from
any Plan or Multiemployer Plan; (c) the “substantial cessation of operations”
within the meaning of Section 4062(e) of ERISA with respect to a Pension Plan;
(d) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (e) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA which such termination results in liability to the Borrower or
any ERISA Affiliates in excess of $2,500,000; (f) the receipt by any Borrower or
any ERISA Affiliates from the PBGC of any notice relating to the intention to
termination any Pension Plan; (g) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (h) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Internal Revenue
Code or Sections 303, 304 and 305 of ERISA; or (i) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m. (London time) two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.
(London time) determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan

 

10



--------------------------------------------------------------------------------

being made or maintained with a term equal to one month would be offered by Bank
of America’s London Branch to major banks in the London interbank eurodollar
market at their request at the date and time of determination.

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Accounts” means each deposit account or securities account (i) the
funds in which are specially and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for employees of any Loan Party,
(ii) that holds funds not owned by any Loan Party or (iii) which are used, in
the ordinary course of business, solely for daily accounts payable.

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by
Section 7.12, (a) any leased real property, any owned or leased real or personal
property which is located outside of the United States and any owned real
property with a book value of less than $2,000,000, (b) any personal property
(including, without limitation, motor vehicles) in respect of which perfection
of a Lien is not either (i) governed by the Uniform Commercial Code or
(ii) effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office,
unless requested by the Administrative Agent or the Required Lenders, (c) the
Equity Interests of any direct Foreign Subsidiary of a Loan Party to the extent
not required to be pledged to secure the Obligations pursuant to
Section 7.14(a), (d) the Equity Interests of any Captive Insurance Subsidiary,
(e) the Equity Interests of any Excluded Subsidiary that is a not-for-profit
entity, (f) any United States trademark application filed on the basis of a Loan
Party’s intent-to-use such mark, in each case, unless and until evidence of the
use of such trademark in interstate commerce is submitted to the United States
Patent and Trademark Office but only if and to the extent that the granting of a
security interest in such application would result in the invalidation of such
application or resulting registration, provided, that, to the extent such
application is excluded from the Collateral, upon the submission of evidence of
use of such trademark to the United States Patent and Trademark Office, such
trademark application shall automatically be included in the Collateral, without
further action on any party’s part, (g) any property which, subject to the terms
of Section 8.09, is subject to a Lien of the type described in Section 8.01(i)
pursuant to documents which prohibit such Loan Party from granting any other
Liens in such property, (h) any Excluded Accounts, (i) that certain real
property of the Borrower located at 44 E. Broadway in Tucson, Arizona
(including, without limitation, (i) units 101, 201 through 210, 301 through 310,
and 401 through 410 at such location and (ii) all that part of lots 2 and 3 in
block 217 of the City of Tucson, Pima

 

11



--------------------------------------------------------------------------------

County), and (j) any other real or personal property in which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences (including any adverse tax
consequences) of granting a security interest in, or Lien on, to secure the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

“Excluded Subsidiaries” means (a) those Subsidiaries of the Borrower listed on
Schedule 1.01(a), (b) any Subsidiary that is not a Wholly Owned Subsidiary,
(c) any Subsidiary that is prohibited by applicable Law from guarantying the
Obligations, (d) any Captive Insurance Subsidiary and (e) any Foreign
Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated) and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or imposed on it as a result of a present
or former connection between it and the jurisdiction imposing such tax (other
than a connection arising from such recipient’s execution or delivery of any
Loan Document, exercise of its rights or performance of its obligations
thereunder or other activities related thereto), (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) any backup withholding tax
that is required by the Internal Revenue Code to be withheld from amounts
payable to a Lender other than a Foreign Lender, (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 11.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(i) or (c), (e) any
Taxes imposed on any “withholdable payment” payable to such recipient as a
result of the failure of such recipient to satisfy the applicable requirements
as set forth in FATCA to establish that such payment is exempt from withholding
under FATCA, and (f) any Taxes imposed as a result of any such recipient’s gross
negligence or willful misconduct.

“Exclusion Event” means an event or events resulting in the exclusion of the
Borrower or any Subsidiary or any of the Facilities from participation in any
Medical Reimbursement Program and which is reasonably likely to result in a loss
of 10% or more of the consolidated revenues of the Borrower and its Subsidiaries
or Consolidated Adjusted EBITDA during the 12-month period succeeding such event
or events.

“Existing Credit Agreement” means that certain Credit and Guaranty Agreement,
dated as of December 7, 2007 among the Borrower, the lenders party thereto and
CIT Healthcare LLC, as administrative agent, as amended or modified from time to
time.

“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(b).

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Loan Party not in the ordinary course of business (and not
consisting of proceeds described in Section 2.05(b)(ii) of this Agreement or
proceeds of any Equity Issuance) and arising from tax refunds, pension plan
reversions, proceeds of insurance (other than proceeds of (i) business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings or (ii) such amounts that any Loan Party is diligently pursuing to
use, or uses, to rebuild, replace or repair the property in respect of which
such proceeds were received), condemnation awards (and payments in lieu thereof)
(other than such amounts that any Loan Party is diligently pursuing to use, or
uses, to rebuild, replace or repair the property in respect of which such
proceeds were received), indemnity payments (other than

 

12



--------------------------------------------------------------------------------

to the extent such indemnity payments (i) are immediately payable to a Person
that is not an Affiliate of any Loan Party, (ii) are received by any Loan Party
as reimbursement for any payment previously made to such Person, (iii) represent
the reimbursement of out-of-pocket costs and expenses incurred with respect to
third-party claims or (iv) payments in respect of internal costs) and any
purchase price adjustments (other than a working capital adjustment); provided
that Extraordinary Receipts shall exclude any single or related series of
amounts received in an aggregate amount less than $250,000.

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
regulations promulgated thereunder or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations, any Subordinated Indebtedness and the Convertible Notes) and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b) all purchase money Indebtedness;

 

13



--------------------------------------------------------------------------------

(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by the Borrower or any
Subsidiary (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);

(d) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds (other than
surety bonds issued for the account of any Loan Party or its Subsidiaries in the
ordinary course of business and for the benefit of governmental agencies or any
other Persons party to the contracts with any Loan Party or its Subsidiaries)
and similar instruments (other than letters of credit issued to support the
contractual obligations of the Captive Insurance Subsidiaries, so long as such
letters of credit are fully secured by cash of such Captive Insurance
Subsidiaries);

(e) all obligations to pay the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business) and any
Earn Out Obligations;

(f) the Attributable Indebtedness of Capital Leases, Securitization Transactions
and Synthetic Leases;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person at any time prior to the Maturity Date, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;

(h) all Funded Indebtedness of others secured by any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person
(including Indebtedness arising under conditional sales or other title retention
agreements), whether or not the obligations secured thereby have been assumed,
but limited to the lower of (i) the fair market value of such property and
(ii) the amount of the indebtedness secured;

(i) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j) to the extent such Funded Indebtedness is expressly made recourse to such
Person, all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer.

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Approvals” means any and all Permits of each Governmental
Authority issued or required under the Laws applicable to the business of the
Borrower or any of its Subsidiaries or necessary in the sale, furnishing, or
delivery of goods or services under Laws applicable to the business of the
Borrower or any of its Subsidiaries.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

14



--------------------------------------------------------------------------------

“Governmental Reimbursement Program Cost” means with respect to and payable by
the Borrower and its Subsidiaries the sum of:

(a) all amounts (including punitive and other similar amounts) agreed to be paid
or payable (i) in settlements of claims or (ii) as a result of a final,
non-appealable judgment, award or similar order, in each case, relating to
participation in Medical Reimbursement Programs;

(b) all final, non-appealable fines, penalties, forfeitures or other amounts
rendered pursuant to criminal indictments or other criminal proceedings relating
to participation in Medical Reimbursement Programs; and

(c) the amount of final, non-appealable recovery, damages, awards, penalties,
forfeitures or similar amounts rendered in any litigation, suit, arbitration,
investigation, review or other legal or administrative proceeding of any kind
relating to participation in Medical Reimbursement Programs.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment or performance of such
Indebtedness, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such
Indebtedness, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
of any other Person, whether or not such Indebtedness is assumed by such Person.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means each Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.12, together with their successors and permitted
assigns; provided, however, a Domestic Subsidiary that is an Excluded Subsidiary
shall not be a Guarantor.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.

“Hazardous Materials” means all substances regulated as “hazardous,”
“dangerous,” “toxic,” a “pollutant,” a “contaminant” or words of similar import
under any applicable Environmental Law, including explosive or radioactive
substances or wastes, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes.

“Healthcare Laws” means all federal and state laws applicable to the business of
Borrower regulating the provision of and payment for healthcare services,
including HIPAA, Section 1128B(b) of the Social Security Act, as amended, 42
U.S.C. Section 1320a-7b (Criminal Penalties Involving Medicare or State Health
Care Programs), commonly referred to as the “Federal Anti-Kickback Statute,” and
Section 1877 of the Social Security Act, as amended, 42 U.S.C. Section 1395nn
(Prohibition Against Certain Referrals), commonly referred to as “Stark
Statute,” and all rules and regulations promulgated thereunder, including the
Medicare Regulations and the Medicaid Regulations.

 

15



--------------------------------------------------------------------------------

“Healthcare Permit” means a Governmental Approval required under Healthcare Laws
applicable to the business of the Borrower or any of its Subsidiaries or
necessary in the sale, furnishing, or delivery of goods or services under
Healthcare Laws applicable to the business of the Borrower or any of its
Subsidiaries.

“HHS” means the United States Department of Health and Human Services and any
successor thereof.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Immaterial Subsidiary” means a Subsidiary whose revenues for the year
immediately preceding the date of determination is less than 1% of the
consolidated revenues of the Borrower and its Subsidiaries for such year.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period with respect to any Revolving Loan shall extend beyond
the Maturity Date; and

(d) no Interest Period with respect to the Term Loan shall extend beyond the
Maturity Date.

 

16



--------------------------------------------------------------------------------

“Interim Financial Statements” has the meaning set forth in Section 5.01(c)(ii).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

“IP Rights” has the meaning specified in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Borrower (or any Subsidiary) with or in favor of the L/C Issuer and
relating to any such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, authorizations and permits of
any Governmental Authority, in each case having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such

 

17



--------------------------------------------------------------------------------

Letter of Credit shall be determined in accordance with Section 1.06. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and, as the context requires,
includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means (a) any standby letter of credit issued hereunder and
(b) any Existing Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $25,000,000 The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving Commitments
and does not include fully drawn and funded Letters of Credit; provided such
funded Letters of Credit have been reimbursed in accordance with the terms
hereof.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or Term Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14 of this Agreement, the
Collateral Documents and the Administrative Agent Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
Borrowing of Term Loans, (c) a conversion of Loans from one Type to the other,
or (d) a continuation of Eurodollar Rate Loans, in each case delivered pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Managed Entities” means any Person for which the Borrower or any of its
Affiliates provides or intends to provide management or administrative services,
excluding each of the Excluded Subsidiaries (other than the Captive Insurance
Subsidiaries).

 

18



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
or financial condition of the Borrower and its Subsidiaries, taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative Agent
and the Lenders under the Loan Documents; (c) a material impairment of the
ability of the Borrower or the Guarantors, taken as a whole, to perform its or
their respective payment obligations under any Loan Document; or (d) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or the Guarantors, taken as a whole, of any Loan Document.

“Maturity Date” means March 11, 2016 (the “Original Maturity Date”); provided,
however, if the aggregate outstanding principal amount of the Convertible Notes
is in excess of $25,000,000 on September 30, 2013, then the Maturity Date shall
be automatically amended to November 15, 2013 (the “Early Maturity Date”) on
such date unless the Administrative Agent shall have received, on or before such
date, unrestricted cash collateral in an aggregate amount sufficient to repay
the aggregate outstanding principal amount of the Convertible Notes as of
September 30, 2013 pursuant to the terms of the Cash Collateral Agreement;
provided, further, however, if (x) the Borrower reduces the aggregate
outstanding principal amount of the Convertible Notes to an amount less than
$25,000,000 on a date prior to the Early Maturity Date, (y) the Borrower has
availability under the Aggregate Revolving Commitments plus unrestricted cash of
the Loan Parties in an amount at least equal to the outstanding principal amount
of the Convertible Notes on such date and (z) there is no Default or Event of
Default in existence on such date, then the Maturity Date shall automatically be
extended from the Early Maturity Date back to the Original Maturity Date.

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.

“Medicaid Provider Agreement” means an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier under which the health care provider or supplier agrees to
provide items and services for Medicaid patients in accordance with the terms of
the agreement and Medicaid Regulations.

“Medicaid Regulations” means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
and any statutes succeeding thereto; (ii) all applicable provisions of all
federal rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in clause
(i) above and all federal administrative, reimbursement and other guidelines of
all Governmental Authorities having the force of law promulgated pursuant to or
in connection with the statutes described in clause (i) above; (iii) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (i) and (ii) above; and (iv) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (iii) above, in each case as may be amended, supplemented or
otherwise modified from time to time.

“Medical Reimbursement Programs” means a collective reference to Medicare,
Medicaid and TRICARE and any other health care program operated by or financed
in whole or in part by any foreign or domestic federal, state or local
government and any other non-government funded third party payor programs.

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code as amended, and any
statute succeeding thereto.

 

19



--------------------------------------------------------------------------------

“Medicare Provider Agreement” means an agreement entered into between CMS or
other such entity administering the Medicare program on behalf of CMS, and a
health care provider or supplier under which the health care provider or
supplier agrees to provide items and services for Medicare patients in
accordance with the terms of the agreement and Medicare Regulations.

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the OIG, HHS, or any person
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing having the force of law, as each may be
amended, supplemented or otherwise modified from time to time.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and book manager.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Property” means any real property that is owned by a Loan Party and
is subject to a Mortgage.

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest of any Loan Party in
real property (other than Excluded Property).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the cash proceeds or Cash Equivalents actually
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct
costs incurred by any Loan Party in connection therewith (including, without
limitation, legal, accounting and investment banking fees, and sales
commissions), (b) taxes paid or payable as a result thereof, (c) the amount of
all required payments owing in respect of any Indebtedness that is secured by
the asset subject to such Disposition or Involuntary Disposition or that is
otherwise subject to mandatory prepayment as a result of such event (other than
Indebtedness under the Loan Documents), (d) the amount of any reasonable reserve
established in accordance with GAAP against any obligation to make earn out or
other contingency payments (including purchase price adjustments,
non-competition and consulting agreements, or other indemnity obligations) or
any other liabilities (other than any taxes deducted pursuant to clause
(b) above) (x) related to any of the applicable assets and (y) retained by the
Borrower or any Guarantor, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be receipt of Net Cash
Proceeds of such Disposition occurring on the date of such reduction); it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents actually received upon the sale or other disposition of any
non-cash consideration received, but only as and when so received, by any Loan
Party or any Subsidiary in any Disposition, Equity Issuance, Debt Issuance or
Involuntary Disposition.

“Note” or “Notes” means the Revolving Notes, the Swing Line Note and/or the Term
Notes, individually or collectively, as the context may require.

 

20



--------------------------------------------------------------------------------

“Obligations” means (i) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, and (ii) (a) all obligations under
any Swap Contract between any Loan Party and any Swap Bank that is permitted to
be incurred pursuant to Section 8.03(d) and (b) all obligations under any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank.

“OIG” means the Office of Inspector General of HHS and any successor thereof.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Maturity Date” has the meaning specified in the definition of
“Maturity Date”.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to any Term Loans, Revolving Loans
and Swing Line Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
any Term Loans, Revolving Loans and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by or on behalf of the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 3004 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the Code.

 

21



--------------------------------------------------------------------------------

“Permit” means any governmental license, authorization, registration, permit,
drug or device authorization and approval, certificate, franchise,
qualification, accreditation, consent and approval required under any applicable
Law in order for any Person to carry on its business as now conducted.

“Permitted Acquisitions” means Investments consisting of an Acquisition by any
Loan Party, provided that (i) no Default shall have occurred and be continuing
or would result from such Acquisition, (ii) a substantial portion of the
property acquired (or a substantial portion of the property of the Person
acquired) in such Acquisition is used or useful in the same or a related line of
business as the Borrower and its Subsidiaries were engaged in on the Closing
Date (or any reasonable extensions or expansions thereof), (iii) the
Administrative Agent shall have received all items in respect of the Equity
Interests or property acquired in such Acquisition required to be delivered by
the terms of Section 7.12 and/or Section 7.14, (iv) in the case of an
Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (v) if in an amount greater than $10,000,000, the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b), (vi) the representations and warranties made by the Loan
Parties in each Loan Document shall be true and correct in all material respects
at and as if made as of the date of such Acquisition (after giving effect
thereto) except to the extent such representations and warranties expressly
relate to an earlier date, (vii) if such transaction involves the purchase of an
interest in a partnership between the Borrower (or a Subsidiary) as a general
partner and entities unaffiliated with the Borrower or such Subsidiary as the
other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly
wholly-owned by the Borrower newly formed for the sole purpose of effecting such
transaction, and (viii) immediately after giving effect to such Acquisition,
there shall be availability under the Aggregate Revolving Commitments plus
unrestricted cash of the Loan Parties of at least $25,000,000.

“Permitted Investments” means, at any time, Investments by any Loan Party or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.

“Permitted Refinancing Indebtedness” means, with respect to any Person,
Indebtedness issued or incurred (including by means of the extension, renewal,
exchange or replacement of existing Indebtedness permitted hereunder) to
refinance, refund, extend, renew, exchange or replace existing Indebtedness
permitted hereunder (“Refinanced Indebtedness”); provided, that (a) such
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and any fees, expenses, committed or undrawn amounts,
underwriting discounts and commissions and original issue discounts, in each
case associated with such refinancing, refunding, extension, renewal, exchange
or replacement, (b) such refinancing, refunding, extending, renewing or
replacing Indebtedness has a final maturity that is no sooner than, and a
weighted average life to maturity that is no shorter than, such Refinanced
Indebtedness, (c) if such Refinanced Indebtedness or any Guarantees thereof are
subordinated to the Obligations, such refinancing, refunding, extending,
renewing, exchanging or replacing Indebtedness and any Guarantees thereof remain
so subordinated on terms, taken as a whole, not materially adverse to the
interests of the Lenders (as reasonably determined by the board of directors of
the Borrower) and (d) such Indebtedness is on terms and conditions taken as a
whole not materially more adverse to the Borrower and its Subsidiaries than the
terms of the Refinanced Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

22



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 7.02.

“Pledge Agreement” means the pledge agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 (including for purposes of determining the Applicable
Rate), that any Disposition, Involuntary Disposition, Acquisition or Restricted
Payment shall be deemed to have occurred as of the first day of the most recent
four fiscal quarter period preceding the date of such transaction for which the
Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b). In connection with the foregoing, (i)(a) with respect to
any Disposition or Involuntary Disposition, income statement and cash flow
statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (b) with respect to any Acquisition,
income statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information satisfactory to the
Administrative Agent and (ii) any Indebtedness incurred or assumed by the
Borrower or any Subsidiary (including the Person or property acquired) in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b) after giving effect to the applicable transaction on a
Pro Forma Basis.

“Public Lender” has the meaning specified in Section 7.02.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, at least three Lenders holding in the
aggregate more than 50% of (a) the unfunded Commitments, the outstanding Loans,
L/C Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

23



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, as of any date of determination, at least
three Revolving Lenders holding more than 50% of the sum of the (a) the unfunded
Revolving Commitments, the outstanding Revolving Loans, the outstanding Swing
Line Loans, L/C Obligations and participations therein and (b) if the Revolving
Commitments have been terminated, the outstanding Revolving Loans, the
outstanding Swing Line Loans, L/C Obligations and participations therein. The
unfunded Revolving Commitments of, and the outstanding Revolving Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the
applicable Loan Party, or any other officer of such Loan Party designated by any
such Person in writing to the Administrative Agent from time to time, acting
singly, and, solely for purposes of the delivery of certificates pursuant to
Sections 5.01 or 7.12(b), the secretary or any assistant secretary of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Note” has the meaning specified in Section 2.11(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

24



--------------------------------------------------------------------------------

“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.

“Social Security Act” means the Social Security Act of 1965.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“STRH” means SunTrust Robinson Humphrey, Inc.

“Subordinated Indebtedness” means unsecured Indebtedness of any Loan Party that
is subordinated to the prior payment and satisfaction of the Obligations
pursuant to subordination provisions reasonably satisfactory to the Required
Lenders.

“Subordinated Indebtedness Documents” means any agreement evidencing
Subordinated Indebtedness and all guaranty agreements and other documents,
agreements and instruments executed in connection therewith.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and
(b) any Lender or Affiliate of a Lender that is party to a Swap Contract with
any Loan Party in existence on the Closing Date, in each case to the extent
permitted by Section 8.03(d).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

25



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

“Swing Line Note” has the meaning specified in Section 2.11(a).

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b), in the
amount, if any, set forth opposite such Lender’s name on Schedule 2.01 under the
caption “Term Loan Commitment”. The aggregate principal amount of the Term Loan
Commitments of all of the Lenders as in effect on the Closing Date is ONE
HUNDRED MILLION DOLLARS ($100,000,000).

“Term Note” has the meaning specified in Section 2.11(a).

“Threshold Amount” means $7,500,000.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit purchasing or debit card, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

26



--------------------------------------------------------------------------------

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender or Affiliate of a Lender that
is a party to a Treasury Management Agreement with any Loan Party in existence
on the Closing Date.

“TRICARE” means the United States Department of Defense health care program for
service families (including TRICARE Prime, TRICARE Extra and TRICARE Standard),
and any successor or predecessor thereof.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

 

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

27



--------------------------------------------------------------------------------

1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.11
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis.

 

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

28



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Commitments.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment. Within the limits of each Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
or a combination thereof, as further provided herein.

(b) Term Loan. Subject to the terms and conditions set forth herein, including
Section 2.02(f)(ii), each Lender severally agrees to make its portion of a term
loan (the “Term Loan”) to the Borrower in Dollars on the Closing Date in an
amount not to exceed such Lender’s Term Loan Commitment. Amounts repaid on the
Term Loan may not be reborrowed. The Term Loan may consist of Base Rate Loans or
Eurodollar Rate Loans or a combination thereof, as further provided herein.

 

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing of Revolving Loans, each Borrowing of Term Loan, each
conversion of Revolving Loans or Term Loan from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 p.m. (Noon) (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, with respect to a Borrowing of Revolving Loans, the remaining
available amount of the Aggregate Revolving Commitments). Each Borrowing of,
conversion to or continuation of Base Rate Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less,
with respect to a Borrowing of Revolving Loans, the remaining available amount
of the Aggregate Revolving Commitments). Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing of
Revolving Loans, a Borrowing of Term Loan, a conversion of Revolving Loans or
Term Loan from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loan or Revolving Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loan or Revolving Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month

 

29



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Revolving Loans or Term Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans as
described in Section 2.02(a). In the case of a Borrowing of Revolving Loans or a
Borrowing of Term Loan, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension on the Closing Date, Section 5.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to the Administrative Agent by the Borrower; provided, however, that
if, on the date a Loan Notice with respect to a Borrowing of Revolving Loans is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings of Revolving Loans, all Borrowings of
Term Loan, all conversions of Revolving Loans or Term Loan from one Type to the
other, and all continuations of Revolving Loans or Term Loan as the same Type,
there shall not be more than 5 Interest Periods in effect with respect to all
Revolving Loans and the Term Loan, unless otherwise agreed between the Borrower
and the Administrative Agent.

(f) The Borrower may at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent, increase the Commitments
(but not the Letter of Credit Sublimit or the Swing Line Sublimit) by a maximum
aggregate amount of up to EIGHTY FIVE MILLION DOLLARS ($85,000,000) as follows:

(i) Increase in Aggregate Revolving Commitments. The Borrower may, at any time
and from time to time, upon prior written notice by the Borrower to the
Administrative Agent increase the Aggregate Revolving Commitments (but not the
Letter of Credit Sublimit or the Swing Line Sublimit) with additional Revolving
Commitments from any existing Lender with a Revolving Commitment or new
Revolving Commitments from any other Person selected by the Borrower and
reasonably acceptable to the Administrative Agent and the L/C Issuer; provided
that:

(A) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;

(B) no Default or Event of Default shall exist and be continuing at the time of
any such increase;

(C) no existing Lender shall be under any obligation to increase its Commitment
and any such decision whether to increase its Commitment shall be in such
Lender’s sole and absolute discretion;

(D)(1) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and/or (2) any
existing Lender electing to increase its Commitment shall have executed a
commitment agreement reasonably satisfactory to the Administrative Agent; and

 

30



--------------------------------------------------------------------------------

(E) as a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the date of
such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (1) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (2) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects on and as of
the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.02(f), the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01, and (y) no Default or Event of Default exists.

The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Commitments arising from any nonratable increase in the Commitments
under this Section.

(ii) Increase in Term Loan Commitments. The Borrower may, at any time and from
time to time, upon prior written notice by the Borrower to the Administrative
Agent increase the Term Loan with additional Term Loan Commitments from any
existing Lender or any other Person selected by the Borrower and reasonably
acceptable to the Administrative Agent; provided that:

(A) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;

(B) no Default or Event of Default shall exist and be continuing at the time of
any such increase;

(C) no existing Lender shall be under any obligation to increase its Commitment
and any such decision whether to increase its Commitment shall be in such
Lender’s sole and absolute discretion;

(D)(1) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and/or (2) any
existing Lender electing to increase its Commitment shall have executed a
commitment agreement reasonably satisfactory to the Administrative Agent; and

(E) as a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the date of
such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (1) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (2) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects on and as of
the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.02(f), the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01, and (y) no Default or Event of Default exists.

The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Commitments arising from any nonratable increase in the Commitments
under this Section.

 

31



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars for the account of the Borrower or any
of its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor drawings under
the Letters of Credit; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries pursuant to this Section 2.03 and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Revolving Lender, plus such Revolving Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations plus such
Revolving Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Revolving Lender’s
Revolving Commitment and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Furthermore, each Revolving Lender acknowledges and
confirms that it has a participation interest in the liability of the L/C Issuer
under the Existing Letters of Credit in a percentage equal to its Applicable
Revolving Credit Percentage of the Revolving Loans. The Borrower’s reimbursement
obligations in respect of the Existing Letters of Credit, and each Revolving
Lender’s obligations in connection therewith, shall be governed by the terms of
this Agreement.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the L/C Issuer shall prohibit, or direct that the L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the L/C Issuer in good
faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

 

32



--------------------------------------------------------------------------------

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least five (5) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained

 

33



--------------------------------------------------------------------------------

in Article V shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Lender’s Applicable Revolving Credit Percentage times
the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied, and in each case directing the L/C Issuer not to permit
such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Provided that the Borrower has received
notice prior to 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing and if Borrower receives notice of such payment after such time,
the Borrower shall make such payment not later than 11:00 a.m. on the first
Business Day following receipt of such notice. If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Lender’s
Applicable Revolving Credit Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Borrowing of a Revolving Loan, which shall
be a Base Rate Loan to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 5.02 (other than the delivery of a Loan Notice)
and provided that, after giving effect to such Borrowing, the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments. Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

34



--------------------------------------------------------------------------------

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) to the Administrative Agent for the account of the
L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Revolving Credit Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Revolving Credit

 

35



--------------------------------------------------------------------------------

Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Revolving Lenders under this clause (d)(ii) shall survive the payment in full of
the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or

 

36



--------------------------------------------------------------------------------

omitted in connection herewith at the request or with the approval of the
Lenders, the Revolving Lenders or the Required Revolving Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, the Lenders any of their respective
Related Parties nor any correspondent, participant or assignee of the L/C Issuer
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 2.03(e); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Revolving Credit Percentage a fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
maximum drawn under such Letter of Credit; provided, however, any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Lenders in accordance with the upward adjustments in
their respective Applicable Revolving Credit Percentages allocable to such
Letter of Credit pursuant to Section 2.15(a)(iv), the balance of such fee, if
any, shall be payable to the L/C Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Administrative Agent Fee Letter, computed on the actual daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit). Such fronting fee shall
accrue on a quarterly basis in arrears. Such fronting fee shall be

 

37



--------------------------------------------------------------------------------

due and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within five (5) Business
Days of demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments at such time, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender, at
such time, plus such Revolving Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Revolving Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all Swing Line Loans at such time shall not exceed such Lender’s
Revolving Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Lender’s
Applicable Revolving Credit Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $500,000 and integral
multiples of $100,000 in excess thereof (or, if less, the remaining available
amount of the Aggregate Revolving Commitments), and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic

 

38



--------------------------------------------------------------------------------

Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line
Loans (A) directing the Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Article V is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably requests and authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Base Rate Loan in an amount equal to such Revolving Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced pursuant to
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Lenders fund its risk participation in the
relevant Swing Line Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation. A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other

 

39



--------------------------------------------------------------------------------

Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 5.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Revolving Credit Percentage
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Revolving Loans that are Base Rate Loans
or risk participation pursuant to this Section 2.04 to refinance such Revolving
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

2.05 Prepayments.

(a) Voluntary Prepayments.

(i) Revolving Loans and Term Loan. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and/or the Term Loan in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding); and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding). Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans and whether the Loans to be prepaid are the Revolving
Loans and/or the Term Loan. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount

 

40



--------------------------------------------------------------------------------

specified in such notice shall be due and payable on the date specified therein;
provided, however, that, subject to Section 3.05, a notice of voluntary
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness, in which case such notice of prepayment may be revoked by
the Borrower if such condition is not satisfied. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.15, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages. Each such
voluntary prepayment of the Term Loan shall be applied to the Term Loan as
directed by Borrower until the Term Loan has been paid in full.

(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, however, that a notice of voluntary prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness, in which case
such notice of prepayment may be revoked by the Borrower if such condition is
not satisfied.

(b) Mandatory Prepayments of Loans.

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall promptly prepay Revolving Loans and/or the Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans and the Swing Line Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

(ii) Dispositions and Involuntary Dispositions. If (x) the Borrower or any
Guarantor Disposes of any property (excluding Equity Interests of the Borrower)
and the amount of the Net Cash Proceeds of all such Dispositions exceeds
$2,000,000 in the aggregate or (y) any Involuntary Disposition of any property
of any Loan Party occurs and the amount of the Net Cash Proceeds for all
Involuntary Dispositions realized exceeds $2,000,000 in the aggregate, the
Borrower shall prepay, on or prior to the date that is five (5) Business Days
after the date of realization or receipt of such Net Cash Proceeds, the Loans
and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided, however,
that, with respect to any Net Cash Proceeds realized under a Disposition or
Involuntary Disposition described in this Section 2.05(b)(ii), at the election
of the Borrower, and so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower or such Guarantor may use all or any
portion of such Net Cash Proceeds to (x) reinvest in assets of the type used in
the business of the Borrower and its Subsidiaries or (y) acquire the Equity
Interests of any Person that, upon the acquisition thereof, will be a Domestic
Subsidiary of the Borrower (to the extent such acquisition is otherwise
permitted pursuant to Section 8.02), in each case, so long as (A) the Borrower
or such Guarantor shall have reinvested or entered into an agreement to reinvest
such assets or acquire Equity Interests with such Net Cash Proceeds within 365
days after the receipt of such Net Cash Proceeds and (B) such purchase shall
have been consummated within 450 days after the receipt of such Net Cash
Proceeds; provided, further, however, that any Net Cash Proceeds not so applied
within such 365 or 450 day period, as applicable, shall be promptly applied to
the prepayment of the Loans as set forth in clause (v) below.

 

41



--------------------------------------------------------------------------------

(iii) Debt Issuances. Promptly upon receipt by any Loan Party of the Net Cash
Proceeds of any Debt Issuance, the Borrower shall prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereafter provided in an aggregate amount
equal to 100% of such Net Cash Proceeds (such prepayment to be applied as set
forth in clause (v) below).

(iv) Extraordinary Receipts. Promptly upon receipt by any Loan Party of any
Extraordinary Receipts, the Borrower shall prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereafter provided in an aggregate amount
equal to one hundred percent (100%) of such Extraordinary Receipts (such
prepayment shall be applied as set forth in clause (v) below).

(v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.05(b)(i), to
Revolving Loans and Swing Line Loans and (after all Revolving Loans and Swing
Line Loans have been repaid) to Cash Collateralize L/C Obligations;

(B) with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii), (iii),
and (iv) first to the Term Loan (ratably to the remaining principal amortization
payments of the Term Loan), then (after the Term Loan has been paid in full) to
the Revolving Loans and Swing Line Loans and then (after all Revolving Loans and
Swing Line Loans have been repaid) to Cash Collateralize L/C Obligations
(without a corresponding permanent reduction in the Aggregate Revolving
Commitments);

(C) with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii),
(iii) and (iv), after the application of proceeds pursuant to subclauses (A) and
(B) above, the balance, if any, to the Loan Parties, as directed by the
Borrower.

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

 

2.06 Termination or Reduction of Aggregate Revolving Commitments.

(a) Optional Reductions. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments to an amount not less
than the Outstanding Amount of Revolving Loans, Swing Line Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit. Each notice of termination shall specify such election
to terminate and the effective date thereof. Promptly following receipt of any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof. A notice delivered by the Borrower pursuant to this Section 2.06 may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of proceeds from the issuance of other Indebtedness,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(b) Mandatory Reductions. If after giving effect to any reduction or termination
of Revolving Commitments under this Section 2.06, the Letter of Credit Sublimit
or the Swing Line Sublimit exceed the Aggregate

 

42



--------------------------------------------------------------------------------

Revolving Commitments at such time, the Letter of Credit Sublimit or the Swing
Line Sublimit, as the case may be, shall be automatically reduced by the amount
of such excess.

(c) Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Revolving Commitments under this Section 2.06. Upon any
reduction of the Aggregate Revolving Commitments, the Revolving Commitment of
each Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount. All fees in respect of the Aggregate Revolving Commitments
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

 

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date within one (1) Business Day of demand therefor
by the Swing Line Lender and (ii) the Maturity Date.

(c) Term Loan. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Loan Lenders holding a portion of the Term Loan
(i) on the dates set forth below, an aggregate principal amount equal to the
percentage set forth below opposite such month of the aggregate gross principal
amount of the Term Loan (as such installments may hereafter be adjusted as a
result of the application of prepayments made pursuant to Section 2.05) and
(ii) on the Maturity Date, the aggregate gross principal amount of the Term Loan
outstanding on such date, unless accelerated sooner pursuant to Section 9.02:

 

Payment Dates    Principal Amortization Payment (% of
Term Loan outstanding on the Closing
Date plus the initial amount of any
Term Loans funded pursuant to Section
2.02(f)(ii))

June 30, 2011

   2.5%

September 30, 2011

   2.5%

December 31, 2011

   2.5%

March 31, 2012

   2.5%

June 30, 2012

   2.5%

September 30, 2012

   2.5%

December 31, 2012

   2.5%

March 31, 2013

   2.5%

June 30, 2013

   3.75%

September 30, 2013

   3.75%

December 31, 2013

   3.75%

March 31, 2014

   3.75%

June 30, 2014

   3.75%

September 30, 2014

   3.75%

December 31, 2014

   3.75%

March 31, 2015

   3.75%

June 30, 2015

   5%

September 30, 2015

   5%

December 31, 2015

   5%

Maturity Date

   Outstanding Principal Balance of Term Loan

 

43



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period applicable thereto at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all outstanding Obligations hereunder shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Revolving Credit
Percentage, a commitment fee (the “Commitment Fee”) at a rate per annum equal to
the product of (i) the Applicable Rate times (ii) the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (y) the Outstanding
Amount of Revolving Loans and (z) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. The Commitment Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date; provided, that (A) no Commitment Fee
shall accrue on the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (B) any Commitment Fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender. The Commitment Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. For
purposes of clarification, Swing Line Loans shall not be considered outstanding
for purposes of determining the unused portion of the Aggregate Revolving
Commitments.

 

44



--------------------------------------------------------------------------------

(b) Administrative Agent Fee Letter. The Borrower shall pay to Bank of America
for its own account fees in the amounts and at the times specified in the
Administrative Agent Fee Letter. Such fees shall be fully earned when paid and
shall be non-refundable for any reason whatsoever, absent manifest error.

 

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date or dates (the “Recalculation Period”) was inaccurate
and (ii) a proper calculation of the Consolidated Leverage Ratio would have
resulted in higher pricing for such Recalculation Period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article IX. The Borrower’s obligations under this
paragraph shall survive the termination of the Commitments of all of the Lenders
and the repayment of all other Obligations hereunder.

 

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender and amounts of principal and
interest payable or paid to such Lender from time to time hereunder shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in accordance with its respective usual practice. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit C (a “Revolving Note”), (ii) in the
case of Swing Line Loans, be in the form of Exhibit D (a “Swing Line Note”), and
(iii) in the case of the Term Loan, be in the form of Exhibit E (a “Term Note”).
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between

 

45



--------------------------------------------------------------------------------

the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

(c) The Administrative Agent and each Lender shall promptly provide copies of
the accounts and records maintained in accordance this Section 2.11 to the
Borrower at its reasonable request.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period”, if any payment to be made by the Borrower shall come due
on a day other than a Business Day, such due date shall be extended to the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
the Loans constituting such Borrowing. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. In the event the Borrower pays
such amount to the Administrative Agent, then such amount shall reduce the
principal amount of such Borrowing. If such Lender pays its share of the
applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally

 

46



--------------------------------------------------------------------------------

agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such

 

47



--------------------------------------------------------------------------------

Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, promptly
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at the Administrative Agent and may be invested in readily
available Cash Equivalents selected by the Administrative Agent in its sole
discretion. The Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders
(including the Swing Line Lender) and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c). If at any time the Administrative Agent reasonably determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, then the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied in satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.14 may be otherwise applied in
accordance with Section 9.03) and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

48



--------------------------------------------------------------------------------

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amount received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. The Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (x) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (y) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the

 

49



--------------------------------------------------------------------------------

positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Revolving Loans of that
Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Loan Parties shall, and do hereby, jointly and severally,
indemnify the Administrative Agent, each Lender and the L/C Issuer, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) withheld or deducted by the Borrower or the Administrative Agent
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The

 

50



--------------------------------------------------------------------------------

Loan Parties shall also, and do hereby, jointly and severally, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, each Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Documents are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as

 

51



--------------------------------------------------------------------------------

shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Loan Party, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans

 

52



--------------------------------------------------------------------------------

whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing, conversion or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except

 

53



--------------------------------------------------------------------------------

for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the basis for and calculation of the amount
or amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

54



--------------------------------------------------------------------------------

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any breakage cost incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any loss of
anticipated profits. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

55



--------------------------------------------------------------------------------

ARTICLE IV

GUARANTY

 

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

 

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations (other than in respect of
unasserted indemnification and expense reimbursement obligations that survive
the termination of this Agreement or obligations and liabilities under any Swap
Contract between any Loan Party and any Swap Bank or any Treasury Management
Agreement between any Loan Party and any Treasury Management Bank, in each case,
not yet due and payable) have been paid in full and the Commitments have expired
or terminated. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Swap Bank, or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any

 

56



--------------------------------------------------------------------------------

Swap Contract between any Loan Party and any Swap Bank or any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank, or
any other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives to the extent permitted under applicable law, diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
the Administrative Agent or any Lender exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents, any Swap Contract
between any Loan Party and any Swap Bank or any Treasury Management Agreement
between any Loan Party and any Treasury Management Bank, or any other agreement
or instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

 

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable and documented costs and expenses (including, without
limitation, the reasonable and documented fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law; provided that such indemnity shall not, as to the
Administrative Agent or any Lender, be available to the extent that such costs,
expenses, fees, charges or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of the Administrative Agent or such Lender, as
applicable, or any of its directors, officers or employees or bad faith breach
by the Administrative Agent or such Lender, as applicable, or any of its
directors, officers or employees of its obligations under the Loan Documents.

 

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming

 

57



--------------------------------------------------------------------------------

automatically due and payable) as against any Loan Party and that, in the event
of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any Loan Party) shall forthwith become due and payable by the Guarantors for
purposes of Section 4.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

 

4.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than in respect of unasserted
indemnification and expense reimbursement obligations that survive the
termination of this Agreement or obligations and liabilities under any Swap
Contract between any Loan Party and any Swap Bank or any Treasury Management
Agreement between any Loan Party and any Treasury Management Bank, in each case,
not yet due and payable) have been paid in full and the Commitments have
terminated.

 

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01 Conditions of Initial Credit Extension.

This Agreement shall become effective upon and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction or waiver of the following conditions precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement, the Security Agreement, the Pledge Agreement and the Notes,
each properly executed by a Responsible Officer of the signing Loan Party and
each of which shall be originals or facsimiles (followed promptly by originals),
and, in the case of this Agreement, by each Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of Skadden, Arps, Slate, Meagher & Flom LLP, legal counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, dated as of the
Closing Date, and in form and substance reasonably satisfactory to the
Administrative Agent.

(c) Financial Statements. The Administrative Agent shall have received:

(i) the Audited Financial Statements;

(ii) unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal quarter ended September 30, 2010, including balance
sheets and statements of income or operations, shareholders’ equity and cash
flows (the “Interim Financial Statements”);

(iii) draft unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2010, including consolidated
balance sheets and statements of income or operations, shareholders’ equity and
cash flows; and

(iv) consolidated financial statements of the Borrower and its Subsidiaries for
the month ended January 31, 2011 and pro forma financial projections or
statements for the Borrower and its Subsidiaries after giving effect to the
transactions contemplated hereby.

 

58



--------------------------------------------------------------------------------

(d) No Material Adverse Change. There shall not have occurred a material adverse
change since December 31, 2009 in the business, assets, properties, liabilities,
operations or financial condition of the Borrower and its Subsidiaries, taken as
a whole.

(e) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of a Responsible Officer of the
Borrower, threatened in writing in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

(f) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Administrative Agent:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date before the Closing Date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(iii) good standing or similar certificates as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
is validly existing and in good standing in its state of organization or
formation (to the extent the concept of good standing is applicable to such Loan
Party under the laws of such jurisdiction), in each case dated as of a recent
date before the Closing Date.

(g) Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following:

(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party or as reasonably requested by the Administrative Agent,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens;

(ii) UCC financing statements in form appropriate for filing for each
jurisdiction that the Administrative Agent deems reasonably necessary to perfect
the Administrative Agent’s security interest in the Collateral described in the
Security Agreement and in the Pledge Agreement that can be perfected by filing a
UCC financing statement;

(iii) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank and undated stock powers or instruments of transfer attached
thereto; and

(iv) duly executed notices of grant of security interest by each Loan Party in
recordable form for the United States Patent and Trademark Office and United
States Copyright Office, as applicable, with respect to IP Rights that are the
subject of a registration or application, together with evidence that all
actions that the Administrative Agent deems reasonably necessary in order to
perfect the Liens created under the Security Agreement in IP Rights established
under the laws of the United States or any state thereof, have been taken or
shall be taken within the time specified by the Administrative Agent.

(h) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Administrative Agent as
additional insured (in the case of liability insurance) or Lender’s loss payee
(in the case of hazard insurance) on behalf of the Lenders, under such liability
and casualty insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitute substantially all of the
Collateral.

 

59



--------------------------------------------------------------------------------

(i) Availability. After giving effect to the Loans made hereunder on the Closing
Date, the Borrower shall have an unused amount of at least $25,000,000 under the
Aggregate Revolving Commitments.

(j) Solvency Certificate. The Administrative Agent shall have received
certification as to the financial condition and Solvency of (i) the Borrower,
and (ii) the Borrower and its Subsidiaries on a consolidated basis (in each case
after giving effect to the transactions contemplated hereby) from a Responsible
Officer of the Borrower not in his or her individual capacity but in his or her
capacity as an officer of the Borrower.

(k) Termination of Existing Credit Agreement. Receipt by the Administrative
Agent of evidence that the Existing Credit Agreement has been, or concurrently
with the Closing Date is being, terminated and all Liens securing obligations
under the Existing Credit Agreement have been, or concurrently with the Closing
Date are being, released.

(l) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all accrued, reasonable and out-of-pocket fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

(m) Fees and Expenses. The Administrative Agent shall have confirmation that all
fees and expenses of the Administrative Agent and the Lenders required to be
paid on or before the Closing Date have been paid.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Request for Credit Extension requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
satisfaction or waiver of the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer and/or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) As such time as the Convertible Notes are outstanding, the Administrative
Agent shall have received a certificate of a Responsible Officer of the Borrower
certifying that (i) such Credit Extension constitutes “Senior Debt” under, and
as defined in, the Convertible Notes Indenture, and (ii) the “Total Leverage
Ratio” under, and as defined in, the Convertible Notes Indenture, shall not
exceed 5.5 to 1.0 as of the last day of any period of four consecutive fiscal
quarters of the Borrower ending with the most recently completed fiscal quarter
after giving effect to such Credit Extension.

 

60



--------------------------------------------------------------------------------

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that (with references in this Article VI (other than Sections 6.05 and
6.13) to “Subsidiaries” to exclude Captive Insurance Subsidiaries):

 

6.01 Existence, Qualification and Power.

Each Loan Party (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification (to the extent the concept
of good standing is applicable to such Loan Party under the laws of such
jurisdiction); except in each case referred to in clause (b)(i) or (c) above, to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) violate any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB); or (d) result in a limitation
on any licenses, permits or other Governmental Approvals applicable to the
business, operations or properties of any Loan Party or adversely affect the
ability of any Loan Party to participant in any Medical Reimbursement Programs;
except in each case referred to in clause (b)(ii), (c) or (d) above, to the
extent that such conflict, contravention or violation could not reasonably be
expected to have a Material Adverse Effect.

 

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, that have already been obtained, taken, given or
made and are in full force and effect, (b) filings and recordings necessary to
perfect and continue the Liens on the Collateral created by the Collateral
Documents and (c) recording of the transfer of registrations and applications
for IP Rights upon foreclosure.

 

6.04 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity and
principles of good faith and fair dealing.

 

61



--------------------------------------------------------------------------------

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii) above, to the absence of footnotes
and to normal year-end audit adjustments.

(c) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) in all material respects the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of the dates thereof and for the periods
covered thereby except to the extent not required to be disclosed in accordance
with GAAP.

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

6.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of a Responsible Officer of any Loan Party, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any of its Subsidiaries or against any of their
properties or revenues that (a) could reasonably be expected to adversely affect
the rights and remedies of the Administrative Agent and/or the Lenders under
this Agreement or any other Loan Document or (b) could reasonably be expected to
have a Material Adverse Effect.

 

6.07 No Default.

(a) Neither any Loan Party nor any of its Subsidiaries is in default under or
with respect to any Contractual Obligation that could reasonably be expected to
have a Material Adverse Effect.

(b) No Default has occurred and is continuing.

 

6.08 Ownership of Property; Liens.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for
(i) Permitted Liens or (ii) such defects in title as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. The
property of each Loan Party and its Subsidiaries is subject to no Liens, other
than Permitted Liens.

 

6.09 Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
reasonably be expected to give rise to liability under any applicable
Environmental Laws.

 

62



--------------------------------------------------------------------------------

(b) No Loan Party and to the best knowledge of the Loan Parties, no other
Person, has caused any of the Facilities to contain, to have previously
contained, any Hazardous Materials at, on or under the Facilities in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.

(c) Except for matters that have been fully resolved, neither any Loan Party nor
any Subsidiary has received any written notice of, or inquiry from any
Governmental Authority regarding, any violation or non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or the Businesses, nor
does any Responsible Officer of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.

(d) To the best knowledge of the Loan Parties, Hazardous Materials have not been
transported or disposed of from the Facilities, or generated, treated, stored or
disposed of at, on or under any of the Facilities or any other location, in each
case by or on behalf of any Loan Party or any Subsidiary in violation of, or in
a manner that would be reasonably likely to give rise to liability under, any
applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Loan Parties, threatened, under any Environmental
Law to which any Loan Party or any Subsidiary is or, to the best knowledge of
the Loan Parties, will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Loan Party, any Subsidiary, the Facilities or the
Businesses.

 

6.10 Insurance.

The material properties of the Loan Parties and their Subsidiaries are insured
with the Captive Insurance Subsidiaries or with insurance companies reasonably
believed by the Borrower to be financially sound and reputable (none of which
are Affiliates of such Persons, except for the Captive Insurance Subsidiaries),
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The insurance coverage of the Loan Parties and
their Subsidiaries as in effect on the Closing Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 6.10.

 

6.11 Taxes.

The Loan Parties and their Subsidiaries have filed all material federal, state
and other tax returns and reports required to be filed by them, and have paid
all material federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted (as reasonably determined
by the Borrower) and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Loan Party
or any Subsidiary that would, if made, have a Material Adverse Effect.

 

6.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Internal Revenue Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Internal Revenue Code or an application for such a letter
is currently being processed by the IRS. To the best knowledge of the Loan
Parties, nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status.

 

63



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) No ERISA Event has occurred and neither the Borrower nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) the Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or higher
and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below sixty percent (60%) as of
the most recent valuation date; (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

6.13 Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (i) jurisdiction of
formation, (ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by any Loan Party or any Subsidiary and (iv) number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. The outstanding
Equity Interests of each Subsidiary of any Loan Party is validly issued, fully
paid and non-assessable.

 

6.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.

(b) None of any Loan Party or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

6.15 Disclosure.

No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, taken
as a

 

64



--------------------------------------------------------------------------------

whole, in the light of the circumstances under which they were made, not
materially misleading as of the date such information is dated or certified;
provided that, with respect to any projected financial information, the Loan
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, it being understood and
acknowledged that projections are as to future events and are not to be viewed
as facts and are subject to significant uncertainties and contingencies, many of
which are beyond the control of any Loan Party, and no assurances can be given
that any particular projections will be realized and that actual results during
the period or periods covered by the projections may differ significantly from
the projected results and such differences may be material.

 

6.16 Compliance with Laws.

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted (as reasonably determined by the
Borrower) or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.17 Intellectual Property; Licenses, Etc.

Except as could not reasonably be expected to have a Material Adverse Effect,
each Loan Party and its Subsidiaries own, or possess the legal right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date. Except for such claims and infringements that
could not reasonably be expected to have a Material Adverse Effect, no claim has
been asserted and is pending or, to the knowledge of a Responsible Officer of
any Loan Party, threatened in writing against any Loan Party or any of its
Subsidiaries by any Person challenging or questioning the use of any IP Rights
or the validity or effectiveness of any IP Rights, nor does any Loan Party know
of any such claim, and, to the knowledge of the Loan Parties, except as could
not reasonably be expected to have a Material Adverse Effect, the use of any IP
Rights by any Loan Party or any of its Subsidiaries or the granting of a right
or a license in respect of any IP Rights from any Loan Party or any of its
Subsidiaries does not infringe on the rights of any Person. As of the Closing
Date, none of the material IP Rights owned by any of the Loan Parties or any of
its Subsidiaries is subject to any material licensing agreement or similar
arrangement except as set forth on Schedule 6.17.

 

6.18 Solvency

The Borrower is Solvent and the Borrower and the Loan Parties are Solvent on a
consolidated basis.

 

6.19 Perfection of Security Interests in the Collateral.

The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent valid security interests in, and Liens on, all rights
of the respective Loan Parties in the Collateral described therein, which
security interests and Liens are currently perfected security interests and
Liens (to the extent required pursuant to the terms of the Loan Documents),
prior to all other Liens other than Permitted Liens.

 

6.20 Business Locations.

Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned by the Loan Parties as of the Closing Date. Set
forth on Schedule 6.20(b) is the taxpayer identification number and
organizational identification number of each Loan Party as of the Closing Date.
The exact legal name and state of

 

65



--------------------------------------------------------------------------------

organization of each Loan Party is as set forth on the signature pages hereto.
Except as set forth on Schedule 6.20(c), no Loan Party has during the five years
preceding the Closing Date (i) changed its legal name, (ii) changed its state of
formation, or (iii) been party to a merger, consolidation or other change in
structure.

 

6.21 Labor Matters.

Except as set forth on Schedule 6.21 hereto, (i) there are no collective
bargaining agreements or any Multiemployer Plan covering the employees of any
Loan Party or any Subsidiary as of the Closing Date and (ii) neither any Loan
Party nor any Subsidiary has suffered any material strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.

 

6.22 Fraud and Abuse.

Neither any Loan Party nor any Subsidiary nor any of their respective officers
or directors has engaged in any activities that are prohibited under any
applicable provision of any Healthcare Law and the regulations promulgated
thereunder, including HIPAA, the Medicare Regulations or the Medicaid
Regulations, to the extent such activities would reasonably be expected to
result in a Material Adverse Effect.

 

6.23 Licensing and Accreditation.

(a) Each of the Loan Parties and their Subsidiaries has, except to the extent
such failure to do so would not reasonably be expected to result in a Material
Adverse Effect, to the extent applicable: (i) obtained (or been duly assigned)
all required Governmental Approvals and certificates of need or determinations
of need as required by the relevant state Governmental Authority for the
acquisition, construction, expansion of, investment in or operation of its
businesses and Facilities as currently operated; (ii) obtained and maintains in
good standing all Governmental Approvals and Healthcare Permits; (iii) obtained
and maintains accreditation from all generally recognized accrediting agencies
where required by applicable Law or necessary for reimbursement by any
applicable Medical Reimbursement Program; (iv) entered into and maintains in
good standing its Medicare Provider Agreements and, to the extent applicable,
Medicaid Provider Agreements; and (v) ensured that all such Healthcare Permits
are in full force and effect on the date hereof and have not been revoked or
suspended or otherwise limited (collectively, “Certificates, Licenses and
Accreditation”). No event has occurred or other fact exists with respect to the
Certificates, Licenses and Accreditation and Governmental Approvals that allows,
or after notice or lapse of time or both, would allow, revocation, suspension,
restriction, limitation or termination of any of the Certificates, Licenses and
Accreditation and Governmental Approvals, except to the extent such failure to
do so would not reasonably be expected to result in a Material Adverse Effect.
No written notice from any Governmental Authority in respect to the revocation,
suspension, restriction, limitation or termination of any material Certificates,
Licenses and Accreditation and Governmental Approvals has been delivered or
issued or, to the knowledge of the Loan Parties, threatened in writing, in any
such case, that could reasonably be expected to result in a Material Adverse
Effect.

(b) To the knowledge of the Loan Parties, each Contract Provider is duly
licensed by each state, state agency, commission or other Governmental Authority
having jurisdiction over the provision of such services by such Person in the
locations where the Loan Parties and their Subsidiaries conduct business, to the
extent such licensing is required to enable such Person to provide the
professional services provided by such Person and otherwise as is necessary to
enable the Loan Parties and their Subsidiaries to operate substantially as
currently operated and as contemplated to be operated.

(c) There is no civil, criminal or administrative action, suit, claim,
indictment, proceeding, hearing, charge, complaint, demand, audit inspection or
investigation pending or, to the knowledge of the Loan Parties, threatened by
any federal, state or local governmental agency against any Loan Party or any
Subsidiary or any Responsible Officer thereof, nor is there any basis therefore,
in any such case, that would reasonably be expected to result in a Material
Adverse Effect.

 

66



--------------------------------------------------------------------------------

6.24 Reimbursement from Medical Reimbursement Programs.

Except as could not reasonably be expected to result in a Material Adverse
Effect:

(a) The accounts receivable of the Loan Parties and their Subsidiaries and all
billing and collection practices of Loan Parties and their Subsidiaries have
been and will continue to be adjusted to reflect the reimbursement policies
(both those most recently published in writing as well as those not in writing
which have been verbally communicated) of Medical Reimbursement Programs,
including Medicare, Medicaid, Blue Cross/Blue Shield, private insurance
companies, health maintenance organizations, preferred provider organizations,
alternative delivery systems, managed care systems, government contracting
agencies and other third party payors in all material respects.

(b) In particular, accounts receivable relating to such Medical Reimbursement
Programs do not and shall not exceed amounts any obligee is entitled to receive
under any capitation arrangement, fee schedule, discount formula, cost-based
reimbursement or other adjustment or limitation to its usual charges.

(c) Neither the Loan Parties nor their Subsidiaries have submitted to any
Medical Reimbursement Program any fraudulent, abusive or materially false or
improper claim for payment, billed any Medical Reimbursement Program for any
service not rendered as claimed, or, to their knowledge, received and retained
any payment or reimbursement from any Medical Reimbursement Program in excess of
the proper amount allowed by applicable law and applicable contracts or
agreements with the Medical Reimbursement Program.

 

6.25 Medicare and Medicaid Notices and Filings Related to Health Care Business.

Except as could not reasonably be expected to result in a Material Adverse
Effect, with respect to the Loan Parties and their Subsidiaries, to the extent
applicable: (i) each has timely filed all reports required to be filed in
connection with Medicare and applicable Medicaid programs and due on or before
the date hereof, and all required reports and administrative forms and filings
are true and complete in all material respects; (ii) there are no claims,
actions, proceedings or appeals pending (and neither any Loan Party nor any of
their Subsidiaries has filed anything that would result in any claims, actions
or appeals) before any Governmental Authority with respect to any Medicare or
Medicaid cost reports or claims filed by any Loan Party or any of their
Subsidiaries on or before the date hereof, or with respect to any adjustments,
denials, recoupments or disallowances by any intermediary, carrier, other
insurer, commission, board or agency in connection with any cost reports or
claims; (iii) except for normal ordinary course inspections, audits and surveys,
to the knowledge of the Loan Parties, no validation review, survey, inspection,
audit, investigation or program integrity review related to any Loan Party or
any Subsidiary has been conducted by any Governmental Authority or government
contractor in connection with the Medicare or Medicaid programs, and no such
reviews are scheduled or, to the knowledge of the Loan Parties, pending or
threatened against or affecting any Loan Party or any Subsidiary; and (iv) each
has timely filed all material reports, data and other information required by
any other Governmental Authority with authority to regulate any Loan Party or
any Subsidiary or its business in any manner.

 

6.26 Captive Insurance Subsidiaries.

The Borrower owns (directly or indirectly) 100% of the issued and outstanding
Equity Interests of each of the Captive Insurance Subsidiaries. Each of the
Captive Insurance Subsidiaries has been adequately capitalized by the Borrower
and its Subsidiaries in compliance with applicable Law. The sole business
activity of the Captive Insurance Subsidiaries is providing insurance coverage
for the Borrower, its Affiliates, the other Excluded Subsidiaries, the Managed
Entities and transportation providers. The Borrower has not guaranteed or
otherwise agreed to pay or be responsible for any Indebtedness or obligations of
the Captive Insurance Subsidiaries of any kind or nature which would not be
permitted hereunder.

 

67



--------------------------------------------------------------------------------

6.27 OFAC.

No Loan Party (i) is a person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website or any replacement website or other replacement official
publication of such list.

 

6.28 Patriot Act.

Each Loan Party is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans will be used, directly or
indirectly, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of unasserted indemnification and expense reimbursement obligations that survive
the termination of this Agreement or obligations and liabilities under any Swap
Contract between any Loan Party and any Swap Bank or any Treasury Management
Agreement between any Loan Party and any Treasury Management Bank, in each case,
not yet due and payable), or any Letter of Credit shall remain outstanding, the
Loan Parties shall and shall cause each Subsidiary (provided that those
provisions under this Article VII with which Subsidiaries of the Borrower are
required to comply shall exclude from such compliance any Captive Insurance
Subsidiary):

 

7.01 Financial Statements.

Deliver to the Administrative Agent:

(a) upon the earlier of the date that is ninety days after the end of each
fiscal year of the Borrower or the date such information is filed with the SEC,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of earnings,
changes in shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification (other than
qualifications resulting solely from the classification of the Loans as short
term Indebtedness during the one year period prior to the Maturity Date) or
exception or any qualification or exception as to the scope of such audit; and

(b) upon the earlier of the date that is forty-five days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower or the
date such information is filed with the SEC, the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal quarter,
and the related consolidated statements of earnings and cash flows of the
Borrower and its Subsidiaries for such

 

68



--------------------------------------------------------------------------------

fiscal quarter and for the period commencing at the end of the previous fiscal
year and ending with the end of such fiscal quarter, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, earnings
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to year-end audit adjustments and the absence of footnotes.

 

7.02 Certificates; Other Information.

Deliver to the Administrative Agent:

(a) within ninety (90) days after the end of each fiscal year of the Borrower
and within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower, which certificate
shall include information regarding the amount of all Dispositions, Involuntary
Dispositions, Debt Issuances and Acquisitions that occurred during the fiscal
quarter ending as of the end of such fiscal period;

(b) within sixty (60) days after end of each fiscal year of the Borrower,
beginning with the fiscal year ending December 31, 2011, an annual budget of the
Borrower and its Subsidiaries containing projected financial information, in
substantially the same scope and form as provided to the Borrower’s Board of
Directors;

(c) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of the Convertible Notes or any Subordinated
Indebtedness;

(e) within five Business Days after receipt thereof by any Loan Party or any
Subsidiary thereof, copies of each notice or other correspondence received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party or any
Subsidiary thereof, the occurrence of which in the reasonable opinion of the
Borrower must be disclosed in a public filing with the SEC;

(f) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request; and

(g) within ninety (90) days after the end of each fiscal year of the Borrower
and within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, a certificate of a Responsible
Officer of the Borrower listing (i) all applications by any Loan Party in the
United States Copyright Office or United States Patent and Trademark Office, if
any, for Copyrights, Patents or Trademarks (each such term as defined in the
Security Agreement) made since the date of the prior certificate (or, in the
case of the first such certificate, the Closing Date) and (ii) all issuances of
registrations by any Loan Party in the United States Copyright Office or United
States Patent and Trademark Office, if any, for Copyrights, Patents and
Trademarks (each such term as defined in the Security Agreement) received since
the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date).

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02;

 

69



--------------------------------------------------------------------------------

or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that: the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents. The Administrative Agent shall have no obligation
to request the delivery of or to maintain paper copies of the documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery by a Lender, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPF&S
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on IntraLinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, MLPF&S and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to the Borrower or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information;” and (z) the
Administrative Agent and MLPF&S shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated as “Public Side Information.”

 

7.03 Notices.

(a) Promptly following knowledge thereof by a Responsible Officer (and in any
event, within two Business Days of such knowledge), notify the Administrative
Agent of the occurrence of any Default.

(b) Promptly following knowledge thereof by a Responsible Officer (and in any
event, within five Business Days of such knowledge), notify the Administrative
Agent of any matter that has resulted in a Material Adverse Effect.

(c) Promptly following knowledge thereof by a Responsible Officer (and in any
event, within five Business Days of such knowledge) notify the Administrative
Agent of the occurrence of any ERISA Event.

(d) Promptly following knowledge thereof by a Responsible Officer (and in any
event, within five Business Days of such knowledge), notify the Administrative
Agent of any determination by the Borrower referred to in Section 2.10(b).

Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the applicable Loan
Party has taken and proposes to take with respect thereto. Each notice pursuant
to Section 7.03(a) shall describe with particularity any and all provisions of
this Agreement and any other Loan Document that have been breached. Promptly
after its receipt thereof, the Administrative Agent shall deliver to each Lender
any notice it receives under this Section.

 

70



--------------------------------------------------------------------------------

7.04 Payment of Taxes.

Pay and discharge, as the same shall become due and payable, all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted (as reasonably determined by the
Borrower) and adequate reserves in accordance with GAAP are being maintained by
the applicable Loan Party or Subsidiary.

 

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

(b) Preserve, renew and maintain in full force and effect its good standing (to
the extent applicable) under the Laws of the jurisdiction of its organization,
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

(c) Take all reasonable action as determined in the Borrower or such
Subsidiary’s reasonable business judgment to maintain all rights, privileges,
permits, licenses and franchises necessary in the conduct of its business as
currently conducted and herein contemplated, including any required professional
licenses, CLIA certifications, Medicare Provider Agreements and Medicaid
Provider Agreements, except in any case to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(d) Preserve or renew, whenever applicable, all of its registrations for
material registered patents, copyrights, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

7.06 Maintenance of Properties.

Except as permitted by Section 8.05, (a) maintain, preserve and protect all of
its properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear, damage caused by casualty
and Involuntary Dispositions excepted, and (b) make all necessary repairs
thereto and renewals and replacements thereof, except (in the case of clauses
(a) and (b) above) where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

7.07 Maintenance of Insurance.

Maintain, or cause to be maintained, with the Captive Insurance Subsidiaries or
with insurance companies reasonably believed by the Borrower to be financially
sound and reputable (none of which are Affiliates of the Loan Parties, except
for the Captive Insurance Subsidiaries) insurance with respect to its properties
and business against loss or damage, in such amounts, with such deductibles and
covering such risks as are customarily carried by Persons engaged in similar
businesses and owning similar properties in the same or similar localities where
the applicable Loan Party or the applicable Subsidiary operates, including
without limitation flood insurance; provided, however, that the Borrower and its
Subsidiaries may self-insure to the same extent as other companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates and to the extent consistent with
prudent business practice. The Administrative Agent shall be named as mortgagee
with respect to real property insurance policies, loss payee with respect to
liability insurance policies and additional insured with respect to all
liability policies, in each case as its interest may appear, with respect to any
such insurance providing coverage in respect of any material Collateral, and
each provider of any such insurance shall agree, by endorsement upon the policy
or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled. The Captive Insurance Subsidiaries shall not provide
insurance or reinsurance coverage for any Person other than the Borrower, the
other Loan Parties, Affiliates of Borrower, the other Excluded Subsidiaries,
transportation providers or Managed Entities, without the prior written consent
of the Administrative Agent.

 

71



--------------------------------------------------------------------------------

7.08 Compliance with Laws.

(a) Comply with all requirements of all Laws applicable to it and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted (as reasonably determined by the Borrower); or (b) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

(b) Ensure that (i) billing policies, arrangements, protocols and instructions
will comply in all material respects with reimbursement requirements under
Medicare, Medicaid and other Medical Reimbursement Programs and will be
administered by properly trained personnel; and (ii) medical director
compensation arrangements and other arrangements with referring physicians will
comply with applicable state and federal Healthcare Laws relating to
self-referrals and anti-kickback measures, including 42 U.S.C.
Section 1320a-7b(b)(1)-(b)(2) 42 U.S.C. and 42 U.S.C. Section 1395nn, except, in
each case with respect to clauses (i) and (ii) above, where the failure to so
comply would not result in a Material Adverse Effect; and

(c) Maintain policies that are consistent with HIPAA in all material respects.

 

7.09 Books and Records.

Maintain, or cause to be maintained, books of record and account, (i) in which
full, true and correct entries shall be made in all material respects and
(ii) in form permitting financial statements conforming with GAAP to be derived
therefrom.

 

7.10 Inspection Rights.

Permit representatives of the Administrative Agent and, to the extent
contemporaneous with the visit and inspection of the Administrative Agent, each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom
for the purpose of verifying the accuracy of the various reports delivered by
Borrower or its Subsidiaries to the Administrative Agent pursuant to this
Agreement or for otherwise ascertaining compliance with this Agreement, and in
connection therewith, to discuss its affairs, finances and accounts with its
executive officers and independent public accountants at the expense of the
Borrower (provided, that Borrower or such Subsidiary shall be afforded the
opportunity to participate in any discussions with such independent public
accountants), at reasonable times during normal business hours but, absent an
Event of Default, not more than one time per calendar year, upon reasonable
advance notice to the Borrower; provided, however, that during the existence of
an Event of Default, the Administrative Agent may do any of the foregoing at the
expense of the Borrower as frequently as reasonably required, at any time during
normal business hours. Notwithstanding anything to the contrary in this
Section 7.10, none of Borrower or its Subsidiaries will be required to disclose,
permit the inspection, examination or making of extracts, or discussion of, any
documents, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent (or any designated representative) is
then prohibited by law or any agreement binding on Borrower or any of its
Subsidiaries or (iii) is subject to attorney-client or similar privilege
constitutes attorney work-product.

 

7.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to finance working capital, capital expenditures and repayment
of the Convertible Notes and (c) for other general corporate purposes, provided
that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document.

 

72



--------------------------------------------------------------------------------

7.12 Additional Subsidiaries.

Within thirty (30) days (or such longer period as the Administrative Agent may
provide in its reasonable discretion) after the acquisition or formation of any
Subsidiary:

(a) notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

(b) if such Subsidiary (other than an Excluded Subsidiary) is a Domestic
Subsidiary, cause such Person to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement, and (ii) deliver to
the Administrative Agent documents of the types referred to in Sections 5.01(f)
and (g) and to the extent required by the Administrative Agent, in the
reasonable judgment of the Administrative Agent, favorable opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a) above), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

7.13 ERISA Compliance.

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code, except in each case, to the extent failure to comply
would not reasonably be expected to result in a Material Adverse Effect.

 

7.14 Pledged Assets.

(a) Equity Interests. Cause (a) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary of any Loan Party (other than a Captive
Insurance Subsidiary or an Excluded Subsidiary that is a not-for-profit entity)
and (b) 65% (or such greater percentage that, due to a change in an applicable
Law after the date hereof, (1) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (2) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary of the Loan Parties (other than a Captive Insurance
Subsidiary or an Excluded Subsidiary that is a not-for-profit entity) directly
owned by a Loan Party to be subject at all times to a first priority, perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Collateral Documents, together with any filings and deliveries necessary
in connection therewith to perfect the security interests therein and to the
extent required by the Administrative Agent, in the reasonable judgment of the
Administrative Agent, opinions of counsel, all in form and substance reasonably
satisfactory to the Administrative Agent.

(b) Other Property. (i) Cause all of its owned real property and all personal
property, in each case other than Excluded Property to be subject at all times
to first priority, perfected (to the extent required pursuant to the terms of
the Loan Documents) and, in the case of owned real property, title insured Liens
in favor of the Administrative Agent, for the benefit of the holders of the
Obligations, to secure the Obligations pursuant to the terms and conditions of
the Collateral Documents or, with respect to any such property acquired
subsequent to the Closing Date, such other additional security documents as the
Administrative Agent shall reasonably request, subject in any case to Permitted
Liens and (ii) deliver such other documentation as the Administrative Agent
reasonably deems necessary in connection with the foregoing, including, without
limitation, appropriate UCC-1

 

73



--------------------------------------------------------------------------------

financing statements, real estate title insurance policies, surveys,
environmental reports, flood determinations, certified resolutions and other
organizational and authorizing documents of such Person, to the extent required
by the Administrative Agent, in the reasonable judgment of the Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder) and other items of the types required to be delivered pursuant
to Section 5.01(g), all in form, content and scope reasonably satisfactory to
the Administrative Agent.

 

7.15 Further Assurances.

At the reasonable request of the Administrative Agent at any time and from time
to time, the Loan Parties shall, at their expense, duly execute and deliver, or
cause to be duly executed and delivered, such further agreements, documents and
instruments as are necessary to effectuate the provisions or purposes of this
Agreement or any of the other Loan Documents (but in any event subject to the
terms, provisions and limitations set forth therein).

 

7.16 Liquidity.

If the Maturity Date is extended from the Early Maturity Date back to the
Original Maturity Date pursuant to the second proviso in the definition of
“Maturity Date”, the Borrower shall maintain at all times availability under the
Revolving Commitments plus unrestricted cash of the Loan Parties in an amount
equal to the aggregate principal amount of the Convertible Notes outstanding.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of unasserted indemnification and expense reimbursement obligations that survive
the termination of this Agreement or obligations and liabilities under any Swap
Contract between any Loan Party and any Swap Bank or any Treasury Management
Agreement between any Loan Party and any Treasury Management Bank, in each case,
not yet due and payable), or any Letter of Credit shall remain outstanding, no
Loan Party shall, nor shall it permit any Subsidiary to, directly or indirectly
(provided that references herein to “Subsidiaries” shall exclude any Captive
Insurance Subsidiary for all Sections under this Article VIII except Sections
8.01 and 8.03):

 

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 8.01 and any
renewals, replacements, refinancings or extensions thereof, provided that
(i) such Liens do not apply to any other property of Borrower or such
Subsidiary, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal, replacement, refinancing or extension of the obligations
secured or benefited thereby is permitted by Section 8.03(b);

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due and payable or which are being
contested in good faith and by appropriate proceedings diligently conducted (as
reasonably determined by the Borrower), if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

74



--------------------------------------------------------------------------------

(d) statutory and common law Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or arising out of reservations or retentions of title, conditional sale,
consignment or similar arrangement for the sale of goods in the ordinary course
of business, provided that such Liens (i) secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or (ii) are being contested in good faith by appropriate
proceedings (as reasonably determined by the Borrower) for which adequate
reserves determined in accordance with GAAP have been established;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security or
retirement benefits legislation or similar law or regulation, other than any
Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts, licenses and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) zoning restrictions, easements, rights-of-way, restrictions, encroachments,
covenants, licenses, protrusions and other similar charges or encumbrances and
minor title deficiencies affecting real property, in each case now or hereafter
in existence, which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost (negotiated on an arm’s length basis) of the property being
acquired, constructed or improved on the date of acquisition, construction or
improvement plus any fees or expenses directly related thereto and (iii) such
Liens attach to such property concurrently with or within ninety days after the
acquisition thereof;

(j) leases, licenses, sublicenses or subleases granted to others not interfering
in any material respect with the business of any Loan Party or any of its
Subsidiaries;

(k) any interest and title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases, licenses, subleases or sublicenses
entered into by the Borrower or any Subsidiary in the ordinary course of its
business or not otherwise prohibited by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

(m) Liens that are contractual rights of set-off (i) relating to the
establishment of depositary relations with banks or other financial institutions
not given in connection with the issuance of Funded Indebtedness, or
(ii) relating to pooled deposit or sweep accounts of any Loan Party to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the any such Loan Party;

(n) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code or any similar law of any foreign jurisdiction on items in the
course of collection or (ii) in favor of a banking or other financial
institution arising as a matter of law encumbering deposits or other funds
maintained with a financial institution (including the right of set-off);;

(o) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

 

75



--------------------------------------------------------------------------------

(p) Liens created or deemed to exist by the establishment of trusts for the
purpose of satisfying (i) Governmental Reimbursement Program Costs and
(ii) other actions or claims pertaining to the same or related matters or other
Medical Reimbursement Programs, provided that the Borrower or other applicable
Loan Party, in each case, shall have established adequate reserves for such
claims or actions;

(q) Liens in favor of a credit card or debit card processor arising in the
ordinary course of business under any processor agreement and relating solely to
the amounts paid or payable thereunder, or customary deposits on reserve held by
such credit card or debit card processor;

(r) Liens existing on any property or asset prior to the acquisition thereof by
the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary and any modifications, replacements, renewals or
extensions thereof; provided, that (i) such Liens are not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Liens do not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Liens secure
only those obligations which they secure on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be, and any refinancings,
extensions, renewals or replacements thereof that do not increase the
outstanding principal amount thereof;

(s) in connection with the sale or transfer of any assets in a transaction
permitted under Section 8.04 or 8.05, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;

(t) Liens in favor of customers on cash advances maintained in restricted
customer escrow accounts actually received from customers of the Borrower or any
Subsidiary in the ordinary course of business so long as such cash advances were
made for the provision of future services by the Borrower or any such
Subsidiary;

(u) Liens securing Indebtedness to finance insurance premiums owing in the
ordinary course of business;

(v) licenses of intellectual property granted in the ordinary course of
business; and

(w) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $1,000,000.

 

8.02 Investments.

Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of cash or
Cash Equivalents;

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;

(c)(i) Investments in any Person that is a Loan Party prior to giving effect to
such Investment, (ii) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (iii) Investments by
Subsidiaries that are not Loan Parties in other Subsidiaries that are not Loan
Parties and (iv) Investments by any Loan Party in Foreign Subsidiaries to the
extent such Investments are funded solely with the proceeds of the issuance by
the Borrower of its Equity Interests;

(d)(i) Investments by any Loan Party in Excluded Subsidiaries that are
not-for-profit entities, (ii) Investments by any Loan Party in Foreign
Subsidiaries and (iii) Investments by the Loan Parties in Subsidiaries that are
not Loan Parties, provided, that the aggregate amount for all Investments made
pursuant to this clause (d) shall not exceed $5,000,000 at any one time
outstanding;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

76



--------------------------------------------------------------------------------

(f) Guarantees and other Indebtedness permitted by Section 8.03, to the extent
constituting Investments;

(g) Permitted Acquisitions;

(h) loans and advances to employees, directors and officers of the Loan Parties
and Subsidiaries (i) for travel, entertainment, relocation and analogous
ordinary business purposes in an aggregate amount not to exceed $500,000 at any
time outstanding and (ii) in connection with such Person’s purchase of Equity
Interests of the Borrower, in an aggregate amount not to exceed $500,000 at any
time outstanding, in each case determined without regard to any write-downs or
write-offs of such advances;

(i) Investments in Swap Contracts permitted under Section 8.03(d);

(j) bank deposits and prepaid expenses made in the ordinary course of business;

(k) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 8.05; provided that such promissory notes
and other non cash consideration have been delivered to the Administrative Agent
as collateral along with any necessary stock power or other endorsement
reasonably requested by the Administrative Agent;

(l) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(m) transactions permitted by Section 8.04 to the extent constituting
Investments;

(n) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or other disputes with, such Persons arising in the ordinary
course of business and upon the foreclosure with respect to any secured
Investments or other transfer of title with respect to any secured Investment;

(o) Investments in the form of certificates of deposit that serve as collateral
for letters of credit issued to support reinsurance obligations of Captive
Insurance Subsidiaries in the ordinary course of business; and

(p) other Investments (not including Investments in the Excluded Subsidiaries)
by the Loan Parties and their Subsidiaries at any time not to exceed $5,000,000
in the aggregate.

 

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness of the Borrower and its Subsidiaries set forth in Schedule
8.03;

(c) intercompany Indebtedness permitted under Section 8.02;

(d) Indebtedness in respect of Swap Contracts entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business and not for
speculative purposes;

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets (including obligations in respect of
Capital Leases) hereafter incurred by the Borrower or any of its Subsidiaries;
provided that (i) the total of all such Indebtedness for all such Persons taken
together shall not exceed an aggregate principal amount of $2,500,000 at any one
time outstanding; (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;

(f) Indebtedness of the Borrower under the Convertible Notes in an aggregate
principal amount not to exceed $70,000,000;

 

77



--------------------------------------------------------------------------------

(g) Indebtedness of Foreign Subsidiaries arising from trade payables unpaid for
more than ninety (90) days in the aggregate amount not in excess of $1,000,000,
and other Indebtedness of any Foreign Subsidiary in an aggregate principal
amount not to exceed $2,000,000; provided, that such Indebtedness is not
directly or indirectly recourse to the Borrower or any Guarantor or of their
respective assets; and

(h) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in an acquisition permitted hereunder, provided
that (i) such Indebtedness exists at the time such Person becomes a Subsidiary
(or is so merged or consolidated) or such assets are acquired and is not created
in contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (ii) neither the
Borrower nor any Subsidiary (other than such Person or the Subsidiary with which
such Person is merged or consolidated or that so assumes such Person’s
Indebtedness) shall Guarantee or otherwise become liable for the payment of such
Indebtedness;

(i) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(j) Indebtedness owed in respect of any netting services, overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds;

(k) Indebtedness under bid bonds, performance bonds, surety bonds and similar
obligations, in each case, incurred by the Borrower or any of its Subsidiaries
in the ordinary course of business, including guarantees or obligations with
respect to letters of credit supporting such bid bonds, performance bonds,
surety bonds and similar obligations;

(l) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of the Borrower or any of
its Subsidiaries pursuant to such agreements, in connection with acquisitions
permitted hereunder or permitted dispositions and Earn Out Obligations required
to be paid in connection with Permitted Acquisitions;

(m) Indebtedness to finance insurance premiums owing in the ordinary course of
business;

(n) to the extent constituting Indebtedness, obligations under any Treasury
Management Agreements entered into in the ordinary course of business;

(o) unsecured Subordinated Indebtedness of the Loan Parties; provided that
(i) such Subordinated Indebtedness shall not mature, and no scheduled principal
payments, prepayments, repurchases, redemptions or sinking fund or like payments
of any Subordinated Indebtedness shall be required, at any time on or prior to
the date that is six (6) months after the Maturity Date, except as a result of a
“change of control” or default thereunder, (ii) the Subordinated Indebtedness
shall not include any financial maintenance covenants and the terms thereof
shall otherwise not be more restrictive in any respect on the Loan Parties than
the provisions of this Agreement, (iii) the Loan Parties would be in compliance
with the covenants set forth in Section 8.11 as of the most recently completed
period of four consecutive fiscal quarters ending prior to the incurrence of
such Subordinated Indebtedness for which the financial statements and
certificates required by Section 7.01(a) or 7.01(b), as the case may be, and
7.02(a) and (b) have been delivered, after giving pro forma effect to such
incurrence and to any other event occurring after such period as to which pro
forma recalculation is appropriate and (iv) the Borrower shall have delivered a
certificate of a Responsible Officer, certifying as to the foregoing and
containing reasonably detailed calculations in support thereof, in form and
substance satisfactory to the Administrative Agent;

(p) provided that no Default or Event of Default has occurred and is continuing
at the time of incurrence, additional Indebtedness of any Loan Party in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding; and

 

78



--------------------------------------------------------------------------------

(q) all Permitted Refinancing Indebtedness in respect of Indebtedness of the
types referred to in clauses (b) through (h) above.

 

8.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) any
Loan Party may merge or consolidate with any other Loan Party, provided that, if
such transaction involves the Borrower, the Borrower is the surviving entity,
(b) any Subsidiary that is not a Loan Party may merge or consolidate with any
Loan Party or with any other Wholly Owned Subsidiary that is not a Loan Party,
provided that, if such transaction involves a Loan Party, the surviving Person
shall be or become a Loan Party, (c) any may merge with any Person that is not a
Loan Party in connection with a Disposition permitted under Section 8.05,
(d) any Loan Party or any Subsidiary may merge with any Person that is not a
Loan Party in connection with a Permitted Acquisition provided that, if such
transaction involves the Borrower or Guarantor, the Borrower or Guarantor, as
applicable, shall be the continuing or surviving entity, (e) any Loan Party may
Dispose of all or substantially all of its assets (upon dissolution, liquidation
or winding up its affairs or otherwise in accordance with the terms hereof) to
the Borrower or to another Loan Party, (f) any Subsidiary that is not a Loan
Party may Dispose of all or substantially all its assets (upon dissolution,
liquidation or winding up its affairs or otherwise in accordance with the terms
hereof) to (i) another Subsidiary that is not a Loan Party or (ii) to a Loan
Party, or (g) so long as no Event of Default has occurred and is continuing or
would result therefrom, any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it pursuant to a Permitted Acquisition.

 

8.05 Dispositions.

Make any Disposition, including without limitation Sale and Leaseback
Transactions, unless (i) no less than 75% of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneous with
consummation of the transaction, (ii) such transaction does not involve the
Disposition of a minority equity interest in any Subsidiary other than to the
Borrower or any other Subsidiary, or in the case of any such Disposition by a
Loan Party, other than to another Loan Party, (iii) such transaction does not
involve a Disposition of receivables other than receivables owned by or
attributable to other property concurrently being Disposed of in a transaction
otherwise permitted under this Section 8.05, and (iv) the aggregate net book
value of all of the assets Disposed of by the Borrower and its Subsidiaries in
all such transactions occurring during any fiscal year shall not exceed
$5,000,000.

 

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments to the Borrower, any Guarantor
and any other Person that owns a direct Equity Interest in such Subsidiary on a
pro rata basis to each holder of an Equity Interest in such Subsidiary;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests of such Person;

(c) the Borrower and each Subsidiary may make Restricted Payments not exceeding
$1,000,000 during any fiscal year pursuant to and in accordance with stock
option plans, employment agreements, incentive plans or other benefit plans
approved by the Borrower’s board of directors for management, directors, former
directors, employees and former employees of the Borrower and its Subsidiaries;

 

79



--------------------------------------------------------------------------------

(d) the Borrower may redeem, repurchase or otherwise acquire its Equity
Interests from (i) retired or terminated employees or officers or employees,
officers or directors of the Borrower or its Subsidiaries pursuant to employment
agreements entered into in the ordinary course of business or (ii) holders of
restricted Equity Interests to the extent representing withholding tax
obligations provided that purchases described in this clause (ii) shall not
exceed $500,000 in any fiscal year, in each case, provided no Default or Event
of Default shall have occurred and remains outstanding on the date on which such
payment occurs or would occur as a result thereof; and

(e) so long as no Default or Event of Default shall have occurred and be
continuing before or after giving effect thereto, the Borrower may make any
additional Restricted Payments not otherwise permitted by this Section 8.06 in
an aggregate amount not to exceed $10,000,000 in any fiscal year.

 

8.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business reasonably related or incidental thereto or constituting a
reasonable extension thereof.

 

8.08 Transactions with Affiliates and Insiders.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) payment of customary directors’
fees, reasonable out-of-pocket expense reimbursement, indemnities (including the
provision of directors and officers insurance) and compensation arrangements for
members of the board of directors, officers or other employees of the Borrower
and its Subsidiaries, (e) transactions between or among the Borrower and its
Subsidiaries or between or among Subsidiaries permitted hereunder, (f) issuances
of Equity Interests to Affiliates and the registration rights associated
therewith permitted hereunder, and (g) except as otherwise specifically limited
in this Agreement, other transactions which are entered into on terms and
conditions that are not less favorable to such Person as would be obtainable by
it at the time in a comparable arms-length transaction with a Person other than
an officer, director or Affiliate.

 

8.09 Burdensome Agreements.

(a) Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts on the ability of any such Person to (i) pay dividends or make any
other distributions to any Loan Party on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) sell, lease or transfer any of its property to
any Loan Party or (v) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(iv) above) for
(1) this Agreement and the other Loan Documents, (2) any document or instrument
governing Indebtedness incurred pursuant to Section 8.03(e), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (3) any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (4) customary restrictions and conditions contained in any
agreement relating to the sale of any property not prohibited hereunder pending
the consummation of such sale, (5) any Subordinated Indebtedness Documents,
(6) any agreement in effect at the time any Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower and
(7) customary provisions in leases, licenses, sub-leases and sub-licenses and
other contracts restricting assignment thereof.

 

80



--------------------------------------------------------------------------------

(b) Enter into, or permit to exist, any Contractual Obligation that prohibits or
otherwise restricts the grant or existence of any Lien upon any of its property
in favor of the Administrative Agent (for the benefit of the holders of the
Obligations) for the purpose of securing the Obligations, whether now owned or
hereafter acquired, or requiring the grant of any security for any obligation if
such property is given as security for the Obligations, except (i) any document
or instrument governing Indebtedness incurred pursuant to Section 8.03(e),
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (ii) in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (iii) pursuant to customary
restrictions and conditions contained in any agreement relating to the sale of
any property not prohibited hereunder, pending the consummation of such sale,
(iv) customary provisions in leases, licenses, sub-leases and sub-licenses and
other contracts restricting assignment thereof.

 

8.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

8.11 Financial Covenants.

(a) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Borrower to be greater than the ratio
set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending    Consolidated Net
Leverage Ratio

March 31, 2011

   3.0 to 1.0

June 30, 2011

   3.0 to 1.0

September 30, 2011

   3.0 to 1.0

December 31, 2011

   3.0 to 1.0

March 31, 2012

   3.0 to 1.0

June 30, 2012

   3.0 to 1.0

September 30, 2012

   3.0 to 1.0

December 31, 2012

   2.75 to 1.0

March 31, 2013

   2.75 to 1.0

June 30, 2013

   2.75 to 1.0

September 30, 2013

   2.75 to 1.0

December 31, 2013

   2.75 to 1.0

March 31, 2014 and each fiscal quarter thereafter

   2.5 to 1.0

(b) Consolidated Net Senior Leverage Ratio. Permit the Consolidated Net Senior
Leverage Ratio as of the end of any fiscal quarter of the Borrower to be greater
than the ratio set forth below opposite such fiscal quarter; provided, however,
(a) the Consolidated Net Senior Leverage Ratio required as of the end of each
fiscal quarter shall be automatically increased by 0.25 at such time as
$20,000,000 of the Convertible Notes are repaid with the proceeds of the
Revolving Loan and/or another form of senior Indebtedness permitted hereunder,
(b) each subsequent repayment of the Convertible Notes in an amount of
$20,000,000 in the aggregate with the proceeds of the Revolving Loan and/or
another form of senior Indebtedness permitted hereunder shall automatically
increase the Consolidated Net Senior Leverage Ratio required as of the end of
each fiscal quarter by an additional 0.25 and (c) the Consolidated Net Senior
Leverage Ratio required as of the end of each fiscal quarter shall automatically
increased by an additional 0.125% at such time as the final $10,000,000 of the
Convertible Notes

 

81



--------------------------------------------------------------------------------

are repaid with the proceeds of the Revolving Loan and/or another form of senior
Indebtedness permitted hereunder; provided, further, however, in no event shall
the Consolidated Net Senior Leverage Ratio permitted at any point in time be
increased to a ratio greater than the Consolidated Net Leverage Ratio permitted
at such time:

 

Fiscal Quarter Ending   

Consolidated Net Senior

Leverage Ratio

March 31, 2011

   2.0 to 1.0

June 30, 2011

   2.0 to 1.0

September 30, 2011

   2.0 to 1.0

December 31, 2011

   2.0 to 1.0

March 31, 2012

   2.0 to 1.0

June 30, 2012

   2.0 to 1.0

September 30, 2012

   2.0 to 1.0

December 31, 2012

   1.75 to 1.0

March 31, 2013

   1.75 to 1.0

June 30, 2013

   1.75 to 1.0

September 30, 2013

   1.75 to 1.0

December 31, 2013

   1.75 to 1.0

March 31, 2014 and each fiscal quarter thereafter

   1.5 to 1.0

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.3 to 1.0.

 

8.12 Prepayment of Other Indebtedness, Etc.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of any Indebtedness of any Loan Party or any Subsidiary
other than:

 

  (i) Indebtedness arising under the Loan Documents;

(ii) Indebtedness arising under any Swap Contract between any Loan Party and any
Swap Bank; and

(iii) a voluntary or optional prepayment of the Convertible Notes prior to the
due date thereof so long as (A) before and after giving effect to any such
prepayment, no Default or Event of Default shall have occurred and be
continuing, (B) prior to any such prepayment, the Borrower shall deliver to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that after
giving effect to any such prepayment the Borrower is in compliance with
Section 8.11 on a Pro Forma Basis and (C) after giving effect to any such
prepayment, the Borrower has unrestricted cash and availability under the
Aggregate Revolving Commitments in an aggregate amount of not less than
$30,000,000;

(iv) Permitted Refinancing Indebtedness permitted by Section 8.03; and

(v) any optional or voluntary prepayment of Indebtedness (other than the
Subordinated Indebtedness, including without limitation the Convertible Notes)
not to exceed $5,000,000 in the aggregate from the Closing Date so long as no
Default exists or would result therefrom.

(b) Amend, modify or change any of the terms of the Convertible Notes, the
Convertible Notes Indenture, any Subordinated Indebtedness Documents or any
Subordinated Indebtedness (other than the conversion of the Convertible Notes
into cash, common Equity Interests of the Borrower and associated rights or
securities convertible into common Equity Interests of the Borrower pursuant to
the terms of the Convertible Notes Documents) if such amendment, modification or
change would add, modify or change any terms in a manner materially adverse to
the interests of the Loan Parties or Lenders.

 

82



--------------------------------------------------------------------------------

8.13 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

(a) Amend, modify or change its Organization Documents in a manner that is
materially adverse to the interests of the Lenders.

(b) Change its fiscal year.

(c) Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state of formation or form of organization.

(d) Consummate a merger or consolidation or other change in structure without
providing the Administrative Agent written notice of such merger, consolidation
or other change in structure within ten (10) days of such consummation or other
change.

 

8.14 Excluded Subsidiaries.

Permit at any time the aggregate revenues of all Excluded Subsidiaries for any
fiscal quarter of the Loan Parties and their Subsidiaries to exceed 20% of the
consolidated revenues of the Loan Parties and their Subsidiaries for such fiscal
quarter.

 

8.15 Healthcare Permits; Healthcare Fines.

(a) Healthcare Permits. Permit or cause to suffer any revocation by a state or
federal regulatory agency any Governmental Approvals or Healthcare Permit to the
extent that such revocation could reasonably be expected to have a Material
Adverse Effect, regardless of whether such Governmental Approvals or Healthcare
Permit was held by or originally issued for the benefit of Borrower, a
Subsidiary, or a Contract Provider with whom the Borrower or Subsidiary has
entered into a management agreement.

(b) Healthcare Law Fines. Permit one or more penalties or fines in an aggregate
amount in excess of the Threshold Amount to be unpaid when due by the Loan
Parties during any 12-month period under any Healthcare Law.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of (i) Section 7.01, 7.02(a), 7.02(b),
7.10, 7.12, 7.14, 7.15 or 7.16 and such failure continues for five Business
Days, or (ii) Section 7.05(a), 7.11 or Article VIII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) a Responsible Officer of any
Loan Party becoming aware of such failure or (ii) notice thereof to any Loan
Party by the Administrative Agent; or

 

83



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount and such failure shall have
continued after the applicable grace period, if any, or (B) fails (beyond the
applicable cure period) to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided, that this clause (e) shall not apply to secured Indebtedness
that becomes due solely as a result of the voluntary sale or transfer of the
property or assets securing such Indebtedness as long as such Indebtedness is
repaid at or prior to the time it becomes due as a result of such transaction;
or (ii) there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than any Immaterial Subsidiary; provided that the Immaterial Subsidiaries
excepted from this Section 9.01(f) at any time shall not have aggregate revenues
exceeding 5% of consolidated revenues of the Borrower and its Subsidiaries for
the applicable period) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged, undismissed or unstayed for sixty calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undischarged, undismissed or unstayed for sixty calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries (other than any Immaterial Subsidiary; provided that the Immaterial
Subsidiaries excepted from this Section 9.01(g) at any time shall not have
aggregate revenues exceeding 5% of consolidated revenues of the Borrower and its
Subsidiaries for the applicable period) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within sixty days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order and have not been stayed, or

 

84



--------------------------------------------------------------------------------

(B) there is a period of thirty consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount in excess of the Threshold
Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations (other
than in respect of (i) unasserted indemnification and expense reimbursement
contingent indemnification obligations that survive the termination of this
Agreement or obligations and liabilities under any Swap Contract between any
Loan Party and any Swap Bank or any Treasury Management Agreement between any
Loan Party and any Treasury Management Bank, in each case, not yet due and
payable, or (ii) any Letter of Credit that shall remain outstanding that has
been Cash Collateralized on terms reasonably satisfactory to the Administrative
Agent), ceases to be in full force and effect in all material respects; or any
Loan Party or any other Subsidiary or Affiliate of a Loan Party contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Cross-Default to Convertible Notes Indenture. (i) There shall occur an
“Event of Default” (or any comparable term) under, and as defined in, the
Convertible Notes Indenture, (ii) any of the Obligations for any reason shall
cease to be “Senior Debt” (or any comparable term) under, and as defined in, the
Convertible Notes Indenture, or (iii) except in accordance with the terms
thereof, the subordination provisions of the Convertible Notes Indenture shall,
in whole or in part, terminate, cease to be effective or cease to be legally
valid, binding and enforceable against any holder of the Convertible Notes; or

(l) Change of Control. There occurs any Change of Control; or

(m) Exclusion Event. There shall occur an Exclusion Event.

 

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically

 

85



--------------------------------------------------------------------------------

become due and payable, and the obligation of the Borrower to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.

 

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to Section 2.15, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Swap Bank,
to the extent such Swap Contract is permitted by Section 8.03(d), ratably among
the Lenders (and, in the case of such Swap Contracts, Swap Banks) and the L/C
Issuer in proportion to the respective amounts described in this clause Third
held by them;

Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party and any Swap Bank, to the extent such Swap
Contract is permitted by Section 8.03(d), (c) payments of amounts due under any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank and (d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders (and,
in the case of such Swap Contracts and Treasury Management Agreements, Swap
Banks or Treasury Management Banks, as applicable) and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

86



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATIVE AGENT

 

10.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions except with respect to the provisions set
forth in Section 10.06 relating to the consent of the Borrower to appoint a
successor Administrative Agent and the right of the Borrower to prohibit any
such potential successor is not classified as a “U.S. person” and a “financial
institution” within the meaning of Treasury Regulation Section 1.1441-1 from
becoming the Administrative Agent in its reasonable discretion.

(b) The Administrative Agent shall also act with respect to all Collateral under
the Loan Documents, and each of the Lenders and the L/C Issuer hereby
irrevocably authorizes and empowers the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
incidental thereto. In this connection, the Administrative Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were an agent under the Loan
Documents) as if set forth in full herein with respect thereto.

 

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

10.03 Exculpatory Provisions.

The Administrative Agent and the bookrunners or bookmanagers shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other

 

87



--------------------------------------------------------------------------------

number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

88



--------------------------------------------------------------------------------

10.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States; provided, that if any such potential successor is not classified as a
“U.S. person” and a “financial institution” within the meaning of Treasury
Regulation Section 1.1441-1, then the Borrower shall have the right to prohibit
such potential successor from becoming the Administrative Agent in its
reasonable discretion. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above with the consent of the Borrower; provided that if any such potential
successor is not classified as a “U.S. person” and a “financial institution”
within the meaning of Treasury Regulation Section 1.1441-1, then the Borrower
shall have the right to prohibit such potential successor from becoming the
Administrative Agent in its reasonable discretion; and provided, further, that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and

 

89



--------------------------------------------------------------------------------

information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(i) and
(j), 2.09 and 11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Swap Bank and a
potential Treasury Management Bank) and the L/C Issuer irrevocably agree:

(a) that any Lien on any Collateral granted to or held by the Administrative
Agent under any Loan Document shall be automatically released (i) upon
termination of the Aggregate Revolving Commitments and payment in full of all
Obligations under the Loan Documents (other than in respect of unasserted
indemnification and expense reimbursement contingent indemnification obligations
that survive the termination of this Agreement or obligations and liabilities
under any Swap Contract between any Loan

 

90



--------------------------------------------------------------------------------

Party and any Swap Bank or any Treasury Management Agreement between any Loan
Party and any Treasury Management Bank, in each case, not yet due and payable)
and the expiration or termination of all Letters of Credit, (ii) in connection
with any disposition of such Collateral permitted hereunder or under any other
Loan Document, or (iii) as approved, authorized or ratified in accordance with
Section 11.01;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i);

(c) to subordinate, and authorize the Administrative Agent, at its option and in
its discretion, to subordinate, any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 8.01(i); and

(d) any Guarantor shall be automatically released from its obligations under the
Guaranty and this Agreement if such Person ceases to be a Subsidiary as a result
of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

ARTICLE XI

MISCELLANEOUS

 

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and no amendment or waiver of any
provision of any Collateral Document shall be effective unless in writing signed
by the Administrative Agent (with the consent of the Required Lenders) and the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

(a) no such amendment, waiver or consent shall:

(i) extend the expiration date or increase the amount of the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender whose Commitment is being extended or
increased (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension of the expiration date or increase
in the amount of the Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to any Lender or any scheduled or mandatory reduction of the
Commitments hereunder or under any other Loan Document without the written
consent of such Lender entitled to receive such payment or whose Commitments are
to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of the Lender entitled to receive such
payment of principal, interest, fees or other amounts; provided, however, that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate; provided, that an
amendment or modification to the defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (iii);

 

91



--------------------------------------------------------------------------------

(iv) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” or “Required Revolving Lenders” without the written consent
of each Lender directly affected thereby;

(v) except in connection with a Disposition permitted under Section 8.05 or an
Involuntary Disposition, release all or substantially all of the Collateral in
any transaction or series of related transactions without the written consent of
each Lender directly affected thereby;

(vi) release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby, except to the extent the
release of any Guarantor is permitted pursuant to Section 10.10 (in which case
such release shall be automatic); or

(vii) change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby.

(b) unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;

(c) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the
Administrative Agent Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (ii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, (iii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iv) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

Notwithstanding anything contained herein to the contrary:

(i) The Borrower may, by written notice to the Administrative Agent from time to
time (and with the consent of the Administrative Agent, not to be unreasonably
withheld), make one or more offers (each, a “Loan Modification Offer”) to all
the Revolving Lenders or all of the Term Loan Lenders to make one or more
amendments or modifications to allow the maturity, termination date for any
Commitment and/or scheduled amortization (if any) of the Loans of the accepting
Lenders to be extended (and in connection therewith increase the Applicable Rate
and/or fees payable with respect to the Loans and Commitments (if any) of the
accepting Lenders) (“Extension Amendments”) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Borrower.
Such notice shall set forth (I) the terms and conditions of the requested
Extension Amendment and (II) the date on which such Extension Amendment is
requested to become effective. Extension Amendments shall become effective only
with respect to the Loans and/or Commitments of the Lenders that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans
and/or Commitments as to which such Lender’s acceptance has been made. The
Borrower, each other Loan Party and each Accepting Lender shall

 

92



--------------------------------------------------------------------------------

execute and deliver to the Administrative Agent such documentation (the “Loan
Amendment”) as the Administrative Agent shall reasonably specify to evidence the
acceptance of the Extension Amendments and the terms and conditions thereof, and
the Loan Parties shall also deliver such corporate resolutions, opinions and
other documents as reasonably requested by the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Amendment. Each of the parties hereto hereby agrees that, (x) upon
the effectiveness of any Loan Amendment, this Agreement shall be deemed amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Extension Amendment evidenced thereby and only with respect to the
Loans and Commitments of the Accepting Lenders as to which such Lenders’
acceptance has been made and (y) any applicable Lender who is not an Accepting
Lender may be replaced by the Borrower in accordance with Section 11.13.

(ii) This Agreement and the Collateral Documents may, in the Administrative
Agent’s reasonable discretion, be amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is effectuated in
order (i) to cure ambiguities or defects or (ii) to cause such Collateral
Document to be consistent with this Agreement and the other Loan Documents. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of any such amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any such amendment, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of such amendment evidenced thereby.

 

11.02 Notices and Other Communications; Facsimile Copies.

(a) Notices Generally. Unless otherwise expressly provided herein, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended

 

93



--------------------------------------------------------------------------------

recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties” and each an “Agent Party”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

94



--------------------------------------------------------------------------------

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 10.01 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, MLPF&S
and STRH (including the reasonable and documented fees, charges and
disbursements of one counsel and, if applicable, one local counsel in each
material jurisdiction for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and, with respect to the Administrative Agent,
the administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) the reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the L/C Issuer), and shall pay the reasonable and
documented out-of-pocket fees for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee but excluding Taxes that are the subject matter of Sections 3.01
and 3.04 other than the net amount of any Taxes related to amounts paid pursuant
to this Section 11.04), and

 

95



--------------------------------------------------------------------------------

shall indemnify and hold harmless each Indemnitee from all reasonable and
documented out-of-pocket fees and time charges and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
presence or release of Hazardous Materials on or from any property owned or
operated by a Loan Party or any of its Subsidiaries, or any Environmental
Liability directly related to a Loan Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its directors, officers or employees or bad faith breach by such
Indemnitee or any of its directors, officers or employees of its obligations
under the Loan Documents.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor (accompanied by back up
documentation to the extent available).

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

96



--------------------------------------------------------------------------------

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of
Revolving Loans and $1,000,000 in the case of an assignment of Term Loans unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from

 

97



--------------------------------------------------------------------------------

members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

(ii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Revolving Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Revolving Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.

(iii) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(iv) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to

 

98



--------------------------------------------------------------------------------

the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05
and 11.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, each
other Loan Party, the Administrative Agent, the other Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (i) through (vi) of the
Section 11.01(a) that affects such Participant. Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided such Participant shall be subject to Sections 3.06 and
11.13 as though it were a Lender. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. In the event that any Lender sells a participation
pursuant to this Section 11.06(d), such Lender shall maintain with respect to
such participation, acting solely for this purpose as an agent of the Borrower,
a register comparable to the Register (the “Participant Register”). Interests in
the rights and/or obligations of a Lender under this Agreement may be
participated in whole or in part only by registration of such participation on
such Participant Register. If requested by the Administrative Agent or the
Borrower, such Lender shall make the Participant Register available to
Administrative Agent or the Borrower upon either (i) the exercise by a
Participant of remedies hereunder or (ii) a request for the Register by the IRS.

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be

 

99



--------------------------------------------------------------------------------

entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty days’ notice to the Borrower and
the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below) and to not
use the Information for any purpose except in connection with the Loan
Documents, except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives and to any direct or indirect contractual
counterparty (or such contractual counterparty’s professional advisor) under any
Swap Contract relating to Loans outstanding under this Agreement, in each case
whom it reasonably determines needs to know such information (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process and if practicable following prior written notice to the
Borrower and a reasonable period of time in the circumstances for the Borrower
to object to such disclosure, (d) to any other party hereto, (e) in connection
with and to the extent necessary for the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Loan Party and its
obligations, (g) with the consent of the Borrower or (h) to the extent such

 

100



--------------------------------------------------------------------------------

Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Loan Parties, unless the Administrative Agent, the
L/C Issuer or such Lender, respectively, is aware that such source otherwise
breached its obligations of confidentiality in disclosing such information. The
terms of this provision shall supersede and replace any previous agreement
regarding the confidentiality of the Information.

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by such Loan Party or any
Subsidiary thereof. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information but in no event less than a
reasonable degree of care.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application. Notwithstanding the provisions of this Section 11.08, if at any
time any Lender, the L/C Issuer or any of their respective Affiliates maintains
one or more deposit accounts for the Borrower or any other Loan Party into which
Medicare and/or Medicaid receivables are deposited, such Person shall waive the
right of setoff set forth herein.

 

101



--------------------------------------------------------------------------------

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than in respect of unasserted
indemnification and expense reimbursement obligations that survive the
termination of this Agreement or obligations and liabilities under any Swap
Contract between any Loan Party and any Swap Bank or any Treasury Management
Agreement between any Loan Party and any Treasury Management Bank, in each case,
not yet due and payable) or any Letter of Credit shall remain outstanding.

 

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

102



--------------------------------------------------------------------------------

11.13 Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or (iii) a
Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable), (iv) any Lender is a Defaulting Lender or (v) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the assignment fee specified in Section 11.06(b) shall have been paid or
waived;

(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and participations in
L/C Obligations and Swing Line Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH

 

103



--------------------------------------------------------------------------------

ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
but only to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

 

11.17 USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify

 

104



--------------------------------------------------------------------------------

and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

11.18 No Advisory or Fiduciary Relationship.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, MLPF&S
and STRH are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, MLPF&S and STRH, on
the other hand, (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b)(i) the Administrative Agent, MLPF&S and STRH each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not and will not be acting as
an advisor, agent or fiduciary, for the Borrower or any of its Affiliates and
(ii) neither the Administrative Agent, MLPF&S nor STRH has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, MLPF&S and STRH and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, MLPF&S nor STRH has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases, any claims that it
may have against the Administrative Agent, MLPF&S or STRH with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

[SIGNATURE PAGES FOLLOW]

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

 

THE PROVIDENCE SERVICE CORPORATION,

a Delaware corporation

  By:  

/s/ Fletcher McCusker

    Name:   Fletcher McCusker   Title:   Chairman and CEO

GUARANTORS:

        AMERICANWORK, INC.     By:  

/s/ Fletcher McCusker

    Name:   Fletcher McCusker   Title:   Chairman/CEO

 

  A TO Z IN-HOME TUTORING LLC   ALPHACARE RESOURCES, INC.   CAMELOT CARE
CENTERS, INC.   CHILDREN’S BEHAVIORAL HEALTH, INC.   CHOICES GROUP, INC.  
DOCKSIDE SERVICES, INC   DRAWBRIDGES COUNSELING SERVICES, LLC   FAMILY-BASED
STRATEGIES, INC.   FAMILY PRESERVATION SERVICES, INC.   FAMILY PRESERVATION
SERVICES OF FLORIDA, INC.   FAMILY PRESERVATION SERVICES OF NORTH CAROLINA, INC.
  FAMILY PRESERVATION SERVICES OF WASHINGTON, D.C., INC.   FAMILY PRESERVATION
SERVICES OF WEST VIRGINIA, INC.   HEALTH TRANS, INC.   MAPLE STAR NEVADA   MAPLE
STAR WASHINGTON, INC.   OASIS COMPREHENSIVE FOSTER CARE LLC   PROVADO
TECHNOLOGIES, LLC   PROVIDENCE COMMUNITY CORRECTIONS, INC.   PROVIDENCE
COMMUNITY SERVICES, INC.   PROVIDENCE COMMUNITY SERVICES, LLC   PROVIDENCE
MANAGEMENT CORPORATION OF FLORIDA   PROVIDENCE OF ARIZONA, INC.   PROVIDENCE
SERVICE CORPORATION OF DELAWARE   PROVIDENCE SERVICE CORPORATION OF MAINE  
PROVIDENCE SERVICE CORPORATION OF NEW JERSEY, INC.   PROVIDENCE SERVICE
CORPORATION OF OKLAHOMA   PROVIDENCE SERVICE CORPORATION OF TEXAS  

RED TOP TRANSPORTATION, INC.

  RIDE PLUS, LLC  

TRANSITIONAL FAMILY SERVICES, INC.

  W.D. MANAGEMENT, L.L.C.



--------------------------------------------------------------------------------

By:

 

/s/ Craig A. Norris

 

Name:

  Craig A. Norris  

Title:

  President  

LOGISTICARE SOLUTIONS, LLC

 

By:

 

/s/ Herman M. Schwarz

 

Name:

  Herman M. Schwarz  

Title:

  CEO  

LOGISTICARE SOLUTIONS INDEPENDENT PRACTICE ASSOCIATION, LLC

 

By:

 

/s/ Herman M. Schwarz

 

Name:

  Herman M. Schwarz  

Title:

  Manager  

PROVIDENCE SERVICE CORPORATION OF ALABAMA

 

By:

 

/s/ Fletcher McCusker

 

Name:

  Fletcher McCusker  

Title:

  President  

RIO GRANDE MANAGEMENT COMPANY, L.L.C.

 

By:

 

/s/ Fletcher McCusker

 

Name:

  Fletcher McCusker  

Title:

  CEO  

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

  By:   

/s/ Anthony W. Kell

   

Name:

  Anthony W. Kell     Title:   Assistant Vice President  



--------------------------------------------------------------------------------

LENDERS:

 

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

  By:   

/s/ Dan Penkar

   

Name: Dan Penkar

Title:  SVP

   

SUNTRUST BANK,

as a Lender

    By:   

/s/ John Cappellari

   

Name: John Cappellari

Title:  Vice President

   

ALLIANCE BANK OF ARIZONA,

a Division of Western Alliance Bank,

an Arizona corporation,

as a Lender

  By:   

/s/ Dee H. Burton

   

Name: Dee H. Burton

Title:  Senior Vice President

   

BOKF, N.A., dba Bank of Arizona,

as a Lender

  By:  

/s/ Kevin R. Gillette

    Name:   Kevin R. Gillette     Title:   Senior Vice President    

BROWN BROTHERS HARRIMAN & CO.,

as a Lender

  By:  

/s/ Daniel G. Head, Jr.

    Name:  

Daniel G. Head, Jr.

    Title:  

Senior Vice President

   

ROYAL BANK OF CANADA,

as a Lender

  By:  

/s/ Mustafa Topiwalla

    Name:  

Mustafa Topiwalla

    Title:   Director    

STATE BANK OF INDIA (CALIFORNIA),

as a Lender

  By:  

/s/ Rimjhim Chhabra

    Name:   Rimjhim Chhabra     Title:   VP  



--------------------------------------------------------------------------------

Schedule 1.01(a)

Excluded Subsidiaries

Each not-for-profit entity that is a Subsidiary of the Borrower, including,
without limitation, the following entities:

 

1. College Community Services, Inc.

 

2. Maple Star Colorado, Inc.

 

3. Maple Star Oregon, Inc.

Schedule 1.01(a)



--------------------------------------------------------------------------------

Schedule 1.01(b)

Existing Letters of Credit

 

1. Letter of Credit No.                 , dated February 9, 2010, issued by Bank
of America, N.A., on behalf of LogistiCare Solutions, LLC, to Humana Medicaid
Plan, Inc—$135,000 outstanding as of December 31, 2010.

 

2. Letter of Credit No.                 , dated February 1, 2010, issued by Bank
of America, N.A., on behalf of Provado Insurance Services, Inc. to The Travelers
Indemnity Company—$1,584,360 outstanding as of December 31, 2010.

 

3. Letter of Credit No.                 , dated February 1, 2010, issued by Bank
of America, N.A., on behalf of Provado Insurance Services, Inc. to The Travelers
Indemnity Company—$2,008,743 outstanding as of December 31, 2010.

Schedule 1.01(b)



--------------------------------------------------------------------------------

Schedule 2.01

Commitment and Applicable Percentages

 

Lender    Term Loan
Commitment      Applicable
Percentage of
Term Loan
Commitment     Revolving
Commitment      Applicable
Percentage of
Revolving
Commitment  

Bank of America, N.A.

   $ 31,464,285.71         0.314642857      $ 11,785,714.29         0.294642857
  

SunTrust Bank

   $ 27,464,285.71         0.274642857      $ 11,785,714.29         0.294642857
  

Alliance Bank of Arizona, a Division of Western Alliance Bank

   $ 10,714,285.71         0.107142857      $ 4,285,714.29         0.107142857
  

BOKF, N.A., dba Bank of Arizona

   $ 10,714,285.71         0.107142857      $ 4,285,714.29         0.107142857
  

Brown Brothers Harriman & Co.

   $ 7,142,857.14         0.071428571      $ 2,857,142.86         0.071428572   

Royal Bank of Canada

   $ 7,142,857.14         0.071428571      $ 2,857,142.86         0.071428572   

State Bank of India (California)

   $ 5,357,142.86         0.053571429      $ 2,142,857.14         0.053571429   

Total

   $ 100,000,000.00         100.000000000 %    $ 40,000,000.00        
100.000000000 % 

Schedule 2.01



--------------------------------------------------------------------------------

Schedule 6.10

Insurance

See attached.

Schedule 6.10

Providence Service Corporation

Insurance Schedule

As of March 1, 2011

 

EXPIRATION    CARRIER    POLICY
NUMBER      COVERAGE    AMOUNTS
OR
LIMITS      DEDUCTIBLE   3/1/10-    Lexington      20412793       PROPERTY     
   $ 5,000    5/15/2011    Insurance         Any one occurrence    $ 25,000,000
       
various other
  
     Company         Newly Acquired Property    $ 1,000,000         deductibles
                Miscellaneous Unnamed Locations    $ 1,000,000         apply   
             Other sub-limits apply                                             
    12/21/09-    National Union      CA22090-91       AUTOMOBILE LIABILITY AND
PHYSICAL DAMAGE    5/15/2011   

Fire

        Per occurrence    $ 2,000,000             

Insurance Co.

        Deductible         $ 2,500        

of

        Composite Rate               

Pittsburg PA

        Hired Car Physical Damage    $ 50,000       $ 1,000         (AIG)     
   Hired Car Physical Damage—Deductible    $ 1,000       $ 1,000               
                           5/15/2011    Lexington      839-6507       HEALTHCARE
PROFESSIONAL AND GENERAL LIABILITY         Insurance         Professional
Liability—(Claims Made)                        Each Medical Incident    $
1,000,000                      General Liability—(Occurrence)                  
     Each Incident    $ 1,000,000                      Personal / Advertisers
Injury    $ 1,000,000                      Fire Damage—Each Fire    $ 100,000   
                  Medical Expense—Each Person    $ 5,000                     
Each Incident—MO contract only    $ 2,000,000                      Annual Policy
Aggregate    $ 5,000,000                                                    
Lexington      6796231       UMBRELLA LIABILITY                Insurance        
Excess Healthcare Professional Liability    $ 25,000,000                     
Healthcare Umbrella Liability    $ 25,000,000                      General
Aggregate    $ 25,000,000                                               
5/15/2011    Ace American      WLRC46134801       WORKERS' COMPENSATION &
EMPLOYERS' LIAB.         Insurance         Workers' Compensation      Statutory
                     Employers Liability :                        Bodily Injury
by Accident    $ 2,000,000                      Bodily Injury by Disease—policy
limit    $ 2,000,000                      Bodily Injury by Disease—each employee
   $ 2,000,000                      Aggregate Limit      unlimited             
                                  5/15/2011    ACE American      CTCG24942107   
   WORKERS' COMPENSATION—CONTRACTUAL INDEMNITY         Insurance        
Deductible Loss Limit         $ 250,000                 Aggregate Attachment   
     $ 6,000,000                                           8/31/2011    National
Union      07-417-88-19       DIRECTORS' AND OFFICERS' LIABILITY        

Fire

        Aggregate Limit, including Defense Costs    $ 10,000,000             
Insurance Co.         Crisis Loss Limit    $ 50,000              of        
Delisting Crisis Loss Limit    $ 25,000              Pittsburgh. PA        
Deductibles:                        Non-indemnifiable Losses         $ 0        
        Securities Claims         $ 500,000                 All Other Claims   
     $ 150,000                                          



--------------------------------------------------------------------------------

EXPIRATION    CARRIER    POLICY
NUMBER      COVERAGE    AMOUNTS
OR
LIMITS      DEDUCTIBLE   8/31/2011    ACE American      G21675350006      
EMPLOYMENT PRACTICES LIABILITY         Insurance         Aggregate limit, incl.
defense costs    $ 5,000,000                      Deductible       $ 200,000   
             Deductible - Class Action       $ 250,000                        
                  8/31/2011    St Paul Mercury      EC08301189       FIDUCIARY
LIABILITY             

Insurance

        Annual Aggregate including Defense Costs    $ 1,000,000             
Company                                                        8/31/2011   
Federal      68044132       FIDELITY/CRIME             

Insurance

        Employee Theft    $ 5,000,000              (Chubb)         Premises    $
5,000,000                      In Transit    $ 5,000,000                     
Forgery    $ 5,000,000                      Computer Fraud    $ 5,000,000      
               Funds Transfer Fraud    $ 5,000,000                      Money
Order and Counterfeit Currency    $ 50,000                      Credit Card
Fraud    $ 50,000                      Client Coverage    $ 1,000,000          
           Expense Coverage    $ 50,000                      Deductible       $
10,000                                           12/21/09-    National Union   
  01-427-32-54       EMPLOYED LAWYERS         8/31/2011   

Fire

        Per claim    $ 1,000,000       $ 10,000         Insurance Co            
Aggregate, including defense costs    $ 1,000,000            



--------------------------------------------------------------------------------

Schedule 6.13

Subsidiaries

 

Entity Name    Jurisdiction of
Formation   

Country

/Region

   Record Owner    Class of
Equity
Interests    %
Outstanding
Equity
Interests
Owned by
any Loan
Party   Equity
Interests
Authorized   

Equity
Interests

Outstanding

  

Number and
Effect, if

any, of
Outstanding
options,
warrants,
rights of
conversion
or purchase
and all other
similar
rights with
respect
thereto

0798576 B.C. Ltd.

   B.C. Canada    Canada    The Providence Service Corporation   

Common

Shares

   100%   100    100    N/A

A to Z In-Home Tutoring LLC

   Nevada    USA    The Providence Service Corporation    Membership Interest   
100%   N/A    Sole Member
LLC    N/A

Aboriginal Jobwave Inc.

   B.C. Canada    Canada    WCG International Consultants Ltd.    Common Shares
   100%   Unlimited
Shares of
Common
Stock    10,000    N/A

AlphaCare Resources, Inc.

   Georgia    USA    The Providence Service Corporation    Common Shares    100%
  100,000    7,000    N/A

AmericanWork, Inc.

   Delaware    USA    The Providence Service Corporation    Common Shares   
100%   4,000    3,750    N/A

Camelot Care Centers, Inc.

   Illinois    USA    The Providence Service Corporation    Class A Voting
Common Shares    100%   250,000    4    N/A           USA    The Providence
Service Corporation    Class B Voting Common Shares    100%   250,000    996   
N/A

Children’s Behavioral Health, Inc.

   Pennsylvania    USA    The Providence Service Corporation    Common Shares   
100%   10,000    1,000    N/A

Schedule 6.13



--------------------------------------------------------------------------------

Entity Name    Jurisdiction
of
Formation   

Country

/Region

   Record Owner    Class of
Equity
Interests   %
Outstanding
Equity
Interests
Owned by any
Loan Party    Equity
Interests
Authorized   

Equity
Interests

Outstanding

   Number and
Effect, if
any, of
Outstanding
options,
warrants,
rights of
conversion
or purchase
and all other
similar
rights with
respect
thereto

Choices Group, Inc.

   Delaware    USA    The Providence Service Corporation    Common Shares   100%
   3,000    100    N/A

College Community Services, Inc.

   California    USA    The Providence Service Corporation    Membership
Interest   100%    100
units    100 units    N/A

Cypress Management Services, Inc.

(Process of being dissolved)

   Florida    USA    The Providence Service Corporation    Common Shares   100%
   1,000    100    N/A

Dockside Services, Inc

   Indiana,
Michigan    USA    The Providence Service Corporation    Common Shares   100%   
1,000    100    N/A

Drawbridges Counseling Services, LLC

   Kentucky    USA    The Providence Service Corporation    Membership Interest
  100%    N/A    Sole Member
LLC    N/A

Family-Based Strategies, Inc.

   Delaware    USA    The Providence Service Corporation    Class A Common
Shares   100%    200,000    84,700    N/A                     Class B Common
Shares   N/A (none outstanding)    100,000    0    N/A

Family Preservation Services, Inc.

   Virginia    USA    The Providence Service Corporation    Common Shares   100%
   25,000    25,000    N/A

Family Preservation Services of Florida, Inc.

   Florida    USA    The Providence Service Corporation    Common Shares   100%
   100,000    1,000    N/A

Family Preservation Services of North Carolina, Inc.

   North
Carolina    USA    The Providence Service Corporation    Common Shares   100%   
100,000    1,000    N/A

Schedule 6.13



--------------------------------------------------------------------------------

Entity Name    Jurisdiction
of
Formation   

Country

/Region

   Record Owner    Class of
Equity
Interests    %
Outstanding
Equity
Interests
Owned by
any Loan
Party   Equity
Interests
Authorized   

Equity
Interests

Outstanding

   Number and
Effect, if
any, of
Outstanding
options,
warrants,
rights of
conversion
or purchase
and all other
similar
rights with
respect
thereto

Family Preservation Services of Washington, D.C., Inc.

   District
of
Columbia    USA    The Providence Service Corporation    Common Shares    100%  
10,000    1,000    N/A

Family Preservation Services of West Virginia, Inc.

   West
Virginia    USA    The Providence Service Corporation    Common Shares    100%  
10,000    1,000    N/A

Health Trans, Inc.

   Delaware    USA    LogistiCare Solutions, LLC    Common Shares    100%  
1,000    1,000    N/A

Jobwave Alberta Ltd.

   B.C.
Canada    Canada    WCG International Consultants Ltd.    Common Shares    100%
  Unlimited
Shares of
Common
Stock    100    N/A

Jobwave Ontario Ltd.

   B.C.
Canada    Canada    WCG International Consultants Ltd.    Common Shares    100%
  Unlimited
Shares of
Common
Stock    100    N/A

LogistiCare Solutions, LLC

   Delaware    USA    The Providence Service Corporation    Membership Interest
   100%   N/A    Sole
Member
LLC    N/A

LogistiCare Solutions Independent Practice Association, LLC

   New
York    USA    LogistiCare Solutions, LLC    Membership Interest    100%   N/A
   Sole
Member
LLC    N/A

Maple Star Colorado, Inc.

   Colorado    USA   

N/A

Non-Profit

(no members)

   N/A    N/A   N/A    No
Members    N/A

Schedule 6.13



--------------------------------------------------------------------------------

Entity Name    Jurisdiction of
Formation   

Country

/Region

   Record Owner    Class of
Equity
Interests    %
Outstanding
Equity
Interests
Owned by
any Loan
Party   Equity
Interests
Authorized   

Equity
Interests

Outstanding

   Number and
Effect, if
any, of
Outstanding
options,
warrants,
rights of
conversion
or purchase
and all other
similar
rights with
respect
thereto

Maple Star Nevada

   Nevada    USA    The Providence Service Corporation    Common Shares    100%
  4,000    2,000    N/A

Maple Star Oregon

   Oregon    USA    The Providence Service Corporation    Membership Interest   
100%   N/A    Sole Member    N/A

Maple Star Washington, Inc.

   Washington    USA    The Providence Service Corporation    Common Shares   
100%   100    100    N/A

Oasis Comprehensive Foster Care LLC

   Kentucky    USA    The Providence Service Corporation    Membership Interest
   100%   N/A    Sole Member
LLC    N/A

Provado Insurance Services, Inc.

   South
Carolina    USA    LogistiCare Solutions, LLC    Common Shares    100%   100,000
   25,000    N/A

Provado Technologies, LLC.

   Florida    USA    LogistiCare Solutions, LLC    Common Shares    100%   1,000
   100    N/A

Providence Community Corrections, Inc. (f/k/a Camelot Care Corporation)

   Delaware    USA    The Providence Service Corporation    Common Shares   
100%   1,000    1,000    N/A

Providence Community Services, Inc. f/k/a Pottsville Behavioral Counseling
Group, Inc.

   Pennsylvania    USA    The Providence Service Corporation    Common Shares   
100%   100,000    3,000    N/A

Providence Community Services, LLC (f/k/a Aspen MSO, LLC)

   Delaware    USA    The Providence Service Corporation    Membership Interest
   100%   N/A    Sole Member
LLC    N/A

Schedule 6.13



--------------------------------------------------------------------------------

Entity Name    Jurisdiction
of
Formation   

Country

/Region

   Record Owner    Class of
Equity
Interests    %
Outstanding
Equity
Interests
Owned by
any Loan
Party   Equity
Interests
Authorized   

Equity
Interests

Outstanding

   Number and
Effect, if
any, of
Outstanding
options,
warrants,
rights of
conversion
or purchase
and all other
similar
rights with
respect
thereto

Providence Management Corporation of Florida

   Florida    USA    The Providence Service Corporation    Common Shares    100%
  100,000    1,000    N/A

Providence of Arizona, Inc.

   Arizona    USA    The Providence Service Corporation    Common Shares    100%
  1,000,000    2,100    N/A

Providence Service Corporation of Alabama

   Alabama    USA    The Providence Service Corporation    Common Shares    100%
  1,000    100    N/A

Providence Service Corporation of Delaware

   Delaware    USA    The Providence Service Corporation    Common Shares   
100%   10,000    1,000    N/A

Providence Service Corporation of Maine

   Maine    USA    The Providence Service Corporation    Common Shares    100%  
3,000    1,000    N/A

Providence Service Corporation of New Jersey, Inc.

   New
Jersey    USA    The Providence Service Corporation    Common Shares    100%  
2,500    2,500    N/A

Providence Service Corporation of Oklahoma

   Oklahoma    USA    The Providence Service Corporation    Common Shares   
100%   1,000    1,000    N/A

Providence Service Corporation of Texas

   Texas    USA    The Providence Service Corporation    Common Shares    100%  
100,000    1,000    N/A

Red Top Transportation, Inc.

   Florida    USA    LogistiCare Solutions, LLC    Common Shares    100%   5,320
   5,320    N/A

Ride Plus, LLC

   Delaware    USA    The Providence Service Corporation    Membership Interest
   100%   N/A    Sole Member
LLC    N/A

Rio Grande Management Company, L.L.C.

   Arizona    USA    The Providence Service Corporation    Membership Interest
   100%   N/A    Sole Member
LLC    N/A

Schedule 6.13



--------------------------------------------------------------------------------

Entity Name    Jurisdiction
of
Formation   

Country

/Region

   Record Owner    Class of
Equity
Interests    %
Outstanding
Equity
Interests
Owned by
any Loan
Party   Equity
Interests
Authorized   

Equity
Interests

Outstanding

   Number and
Effect, if
any, of
Outstanding
options,
warrants,
rights of
conversion
or purchase
and all other
similar
rights with
respect
thereto

Social Services Providers, Captive Insurance Co.

   Arizona    USA    The Providence Service Corporation    Common Shares    100%
  100,000    10,000    N/A

Transitional Family Services Inc.

   Georgia    USA    The Providence Service Corporation    Common Shares    100%
  500,000    9,500    N/A

W.D. Management, L.L.C.

   Missouri    USA    The Providence Service Corporation    Membership Interest
   100%   N/A    Sole
Member
LLC    N/A

WCG International Consultants Ltd.

   B.C.
Canada    Canada    PSC of Canada Exchange Corp.    Class “A” Common Voting
Shares    100%   1,000,000    240,000    N/A       Canada    PSC of Canada
Exchange Corp.    Class “B” Common Voting Shares    100%   1,000,000    760,000
   N/A       Canada    PSC of Canada Exchange Corp.    Class “A” Preferred   
100%   Unlimited
Shares of
Common
Stock    8,374    N/A       Canada    PSC of Canada Exchange Corp.    Class “B”
Preferred    100%   Unlimited
Shares of
Common
Stock    5,153    N/A

Schedule 6.13



--------------------------------------------------------------------------------

Schedule 6.17

IP Rights

Patents, Patent Licenses, Trademarks and Trademark Licenses

Trademarks and Service Marks

“CAMELOT,” USPTO Registration #1680681, expiry 3/24/12, owner: Camelot Care
Centers, Inc.

“TWIG BENDERS,” USPTO Registration #1629648, expiry 5/2011, owner: Camelot Care
Centers, Inc.

Tree Logo, USPTO registration #1750063, expiry 4/2013, owner: Camelot Care
Centers, Inc.

“MONITOR PRIME,” USPTO Registration # 1826690, expiry 2/2015, owner: Camelot
Care Centers, Inc.

Tree Logo, USPTO Registration # 1653278, expiry 8/6/11, owner: Camelot Care
Centers, Inc.

PC PROVIDENCE CORPORATION (Stylized Form), USPTO Registration #2,252,504, expiry
5/2019, owner: The Providence Service Corporation

PC PROVIDENCE SERVICE CORPORATION (Stylized Form), USPTO Registration
#3,098,098, expiry 5/30/2012, owner: The Providence Service Corporation

“HUMAN SERVICES WITHOUT WALLS,” USPTO registration #2308229, expiry 5/2019,
owner: The Providence Service Corporation

LOGISTICARE, USPTO Registration No. 2,431,949, expiry 2/27/11 (renewal pending),
owner: LogistiCare Solutions, LLC

LOGISTICARE (stylized), USPTO Registration No. 2,419,882 expiry 1/9/11 (renewal
pending), owner: LogistiCare Solutions, LLC

PROVADO TECHNOLOGIES, INC. – Plus –Design (full logo), USPTO Registration
No. 3,298,872, expiry 9/25/2013, owner: Provado Technologies, LLC1

PROVADO TECHNOLOGIES, USPTO Registration No. 3,424,075, expiry 5/6/2014, owner:
Provado Technologies, LLC

 

 

1

Have submitted the appropriate documentation reflecting that the current owner
is Provado Technologies, LLC rather than Provado Technologies, Inc. for
registration Nos. 3298872 and 3424075

 

Schedule 6.17



--------------------------------------------------------------------------------

Pending Trademark/Service Marks Applications

 

1 LOGISTICARE GOING THE EXTRA MILE (stylized)

   USPTO Serial No. 85/152048, owner: LogistiCare Solutions, LLC

 

2 LOGISTICARE (stylized)

   USPTO Serial No. 85/151522, owner: LogistiCare Solutions, LLC

 

3 LOGISTICARE GOING THE EXTRA MILE

   USPTO Serial No. 85/151518, owner: LogistiCare Solutions, LLC

 

4 RIDEPLUS

   USPTO Serial No. 85/110432, owner: Ride Plus, LLC

 

5 SAFECAR SERVICES

   USPTO Serial No. 85/085935, owner: LogistiCare Solutions, LLC

 

6 VIRTUAL RESIDENTIAL PROGRAM (“VRP”),

   USPTO Serial No. 77/969551 owner: Family Preservation Services Incorporated

Copyrights and Copyright Licenses

Copyrights

Policy and Procedure Manual: Florida Camelot, copyright dated 12/8/88,
registration #TXu346691, owner: Camelot Care Centers, Inc.

Staff Training Manual Level I, copyright dated 12/8/88, registration #TXu346993,
owner: Camelot Care Centers, Inc.

Policies and Procedures Manual: Camelot Care Centers, copyright dated 12/8/22,
registration # TXu346969, owner: Camelot Care Centers, Inc.

Staff Training Level II: In-service, copyright dated 12/8/88, registration #
TXu346992, owner: Camelot Care Centers, Inc.

Twig Benders Manual Section II: Getting to Be Human/the Developmental Process,
copyright dated 9/20/82, registration # TX1071159, owner: Camelot Care Centers,
Inc.

Special People, Special Places for Special Kids: Family Treatment Centers,
copyright dated 4/21/82, registration # TX892720, owner: Camelot Care Centers,
Inc.

Camelot Care Centers: Special People for Special Kids, copyright dated 4/21/82,
registration # TX 892723, owner: Camelot Care Centers, Inc.

The Twig Benders’ Manual / by James E. Spicer, copyright dated 7/26/82,
registration #TX946160, owner: Camelot Care Centers, Inc.

Camelot Care Center Staff Training Manual, copyright dated 9/20/82, registration
# TX1071158, owner: Camelot Care Centers, Inc.

The Twig Benders Manual: V.III/by James E. Spicer, copyright dated 11/13/84,
registration # TX1462284, owner: Camelot Care Centers, Inc.

Twig Bender’s Manual Vol. III. By James E. Spicer, copyright dated 04/24/85,
registration # TX1660530, owner Camelot Care Centers, Inc.

 

Schedule 6.17



--------------------------------------------------------------------------------

Schedule 6.20(a)

U.S. Locations of Owned Real Property

 

      Loan Party    Location of Owned Property   

Mortgaged Property

(Y/N)?

The Providence Service Corporation   

44 E Broadway

Tucson, AZ 85701

   No       Providence Community Services, Inc.   

221 Mahantongo Street

Pottsville, PA 17901

   No

 

Schedule 6.20(a)



--------------------------------------------------------------------------------

Schedule 6.20(b)

Taxpayer and Organizational Identification Numbers

 

      Exact Legal Name of Loan Party    Organization ID No.    Federal Taxpayer
ID No.

The Providence Service Corporation

   2697846    86-0845127

AmericanWork, Inc.

   3065028    58-2478281

A to Z In-Home Tutoring LLC

   LLC14823-2002    61-1436598

AlphaCare Resources, Inc.

   J803504    58-1779414

Camelot Care Centers, Inc.

   54319363    36-3465604

Children’s Behavioral Health, Inc.

   3295728    20-2639439

Choices Group, Inc.

   3271676    88-0469530

Dockside Services, Inc

   1999091199    35-2085281

Drawbridges Counseling Services, LLC

   0548838    61-1432345

Family-Based Strategies, Inc.

   3871280    20-1159678

Family Preservation Services, Inc.

   03917762    54-1620121

Family Preservation Services of Florida, Inc.

   P98000061241    65-0848685

Family Preservation Services of North Carolina, Inc.

   0516126    86-0976674

Family Preservation Services of Washington, D.C., Inc.

   232743    20-0086731

Family Preservation Services of West Virginia, Inc.

   41991    86-1035573

Health Trans, Inc.

   2524589    65-0613681

LogistiCare Solutions, LLC

   3090594    58-2491253

LogistiCare Solutions Independent Practice Association, LLC

   N/A    26-4262307

Maple Star Nevada

   C11396-1994    88-0321776

Maple Star Washington, Inc.

   UBI #: 602-999-627 APPID: 1677194eed    27-2837920

Oasis Comprehensive Foster Care LLC

   0571424    35-2230313

Provado Technologies, LLC

   L09000122708    22-3895026

Providence Community Corrections, Inc.

   2656006    62-1651095

Providence Community Services, Inc.

   2654779    23-2820336

Providence Community Services, LLC

   2903957    33-0797276

Providence Management Corporation of Florida

   P04000048214    20-0991181

Providence of Arizona, Inc.

   05265760    86-0706547

Providence Service Corporation of Alabama

   D/C 254-522    26-1742190

Providence Service Corporation of Delaware

   3616438    59-3766748

Providence Service Corporation of Maine

   200008460    86-0970832

Providence Service Corporation of New Jersey, Inc.

   01000954635    91-1908614

Providence Service Corporation of Oklahoma

   1900604755    74-2884198

Providence Service Corporation of Texas

   0147065000    74-2868929

Red Top Transportation, Inc.

   M10450    59-2499262

Ride Plus, LLC

   4828519    27-2769684

Rio Grande Management Company, L.L.C.

   L10016299    86-1041182

Transitional Family Services, Inc.

   K101001    58-1923779

W.D. Management, L.L.C.

   LC0002505    43-1699690

 

Schedule 6.20(b)



--------------------------------------------------------------------------------

Schedule 6.20(c)

Changes in Legal Name, State of Formation and Structure

 

1. Provado Technologies, LLC was formed in 2009 by converting Provado
Technologies, Inc. into a limited liability company. LogistiCare Solutions, LLC
is the single member of Provado Technologies, LLC.

 

2. The overall structure of LogistiCare was changed as follows:

 

  (a) Charter LCI was previously the parent company of Logisticare Inc, formerly
the parent of all of the LogistiCare subsidiaries. Charter LCI and Logisticare
Inc. were merged into LogistiCare Solutions, LLC in 2010, with LogistiCare
Solutions, LLC being the sole surviving entity.

 

  (b) LogistiCare Solutions, LLC is now a direct subsidiary of The Providence
Service Corporation and the parent company for Provado Technologies, LLC,
Provado Insurance Services, Inc, Red Top Transportation, Inc., Logisticare
Solutions Independent Practice Association, LLC and Health Trans, Inc.

 

3. Providence Community Corrections, Inc., a Delaware corporation, changed its
name from Camelot Care Corporation on September 20, 2006.

 

4. Providence Community Services, Inc., a Pennsylvania corporation, changed its
name from Pottsville Behavioral Counseling Group, Inc. on March 30, 2006.

 

Schedule 6.20(c)



--------------------------------------------------------------------------------

Schedule 6.21

Labor Matters

Collective Bargaining Agreement dated March 22, 2007, by and among Logisticare
Solutions, LLC and Service Employees International Union, Local 760.

 

Schedule 6.21



--------------------------------------------------------------------------------

Schedule 8.01

Liens Existing on the Closing Date

Reinsurance Trust Agreement dated August 1, 2006, by and between Provado
Insurance Services, Inc. and Discover Reinsurance Company named Discover
Reinsurance Company beneficiary of Provado Insurance Services, Inc. Fifth Third
Bank Investment bank account #                    

South Carolina Department of Insurance Certificate of Authority dated
December 31, 2004, by and between South Carolina Department of Insurance and
Provado Insurance Services, Inc requires statutory obligation of $250,000 in
unencumbered capital and surplus in an account in the name of Provado Insurance
Services, Inc. with Bank of America

Lien on Certificate of Deposit number                      securing Irrevocable
Letter of Credit No.                     , dated 12/08/10, issued by Wells Fargo
Bank N.A., on behalf of Social Services Providers Captive Insurance Company, to
ACE American Insurance Company for $1,046,000

Lien on Certificate of Deposit number                      securing Irrevocable
Letter of Credit No.                     , dated 7/1/10, issued by Wells Fargo
Bank N.A., on behalf of Social Services Providers Captive Insurance Company, to
ACE American Insurance Company for $775,000

Lien on Certificate of Deposit number                      securing Irrevocable
Letter of Credit No.                     , dated 7/1/10, issued by Wells Fargo
Bank N.A., on behalf of Social Services Providers Captive Insurance Company, to
ACE American Insurance Company for $1,140,000

Lien on Certificate of Deposit number                      securing Irrevocable
Letter of Credit No.                     , dated July 3, 2010, issued by U.S.
Bank National Association on behalf of Social Services Providers Captive
Insurance Company, to ACE American Insurance Company for $730,000

Lien on Certificate of Deposit number                      securing Irrevocable
Letter of Credit No.                     , dated July 1, 2010, issued by Wells
Fargo Bank, N.A. on behalf of Social Services Providers Captive Insurance
Company, to Lexington Insurance Company for $350,000

Lien on Certificate of Deposit number                      securing Irrevocable
Letter of Credit No.                     , dated September 16, 2010, issued by
Bank of Tucson on behalf of The Providence Service Corporation, to Travelers
Casualty and Surety Company of America for $243,000

Lien on Certificate of Deposit number                  securing Irrevocable
Letter of Credit No.                     , dated July 3, 2010, issued by U.S.
Bank National Association on behalf of Social Services Providers Captive
Insurance Company, to ACE American Insurance Company for $767,921

 

Schedule 8.01



--------------------------------------------------------------------------------

Schedule 8.02

Investments Existing on the Closing Date

Two Certificates of Deposit

Certificate of Deposit

Owner: The Providence Service Corporation

Bank of Tucson

Certificate #                     

Maturity Date: 5/31/12

Beginning Balance: $175,000

Interest rate: 2.1%

Certificate of Deposit

Owner: The Providence Service Corporation

Bank of Tucson

Certificate #                    

Maturity Date: 9/29/11

Beginning Balance: $243,000

Interest Rate: 1.2%

Other Investments

 

1. Raymond James Investment Account – Currently holding cash in an interest
bearing account.

   Owner: The Providence Service Corporation; Balance: $16,990 as of 2/28/11

 

2. Eastern Investment Advisors

   Owner: LogistiCare Solutions, LLC; Balance: $9,755 as of 2/28/11

   Account Name: Eastern Bank, Trustee of LogistiCare Solutions, LLC, Rabbi
Trust effective 08/07/07

   Account Number #                    

 

3. MetLife Insurance Company of Connecticut – Account Information

   Owner: LogistiCare Solutions, LLC; Balance: $477,231 as of 2/28/11

   JP Morgan Chase Bank N/A

   Account Name: MetLife Insurance Company of Connecticut – COLI

   LogistiCare Solutions,LLC 5002

   Account Number #                    

 

4. Bank of America

   Owner: LogistiCare Solutions, LLC; Balance: $394,663 as of 2/28/11

   Account name: LogistiCare Solutions, LLC

   Automated Overnight Investment Account

   Account Number #                    

 

5. Fifth Third Bank

   Owner: Provado Insurance Services, Inc.; Balance: $5,827,921 as of 2/28/11

   Account Name: Trustee for Provado Insurance Services

   Discover Reinsurance Investment Escrow

   Account:                     

 

Schedule 8.02



--------------------------------------------------------------------------------

Schedule 8.03

Indebtedness Existing on the Closing Date

Promissory Notes

 

Instrument:

   Promissory Note

Holder:

   The Providence Service Corporation

Borrower:

   Social Services Providers Captive Insurance Company

Amount:

   $775,000

Instrument:

  

Promissory Note

Holder:

   The Providence Service Corporation

Borrower:

   Social Services Providers Captive Insurance Company

Amount:

   $1,000,000

Instrument:

  

Promissory Note

Holder:

   The Providence Service Corporation

Borrower:

   Social Services Providers Captive Insurance Company

Amount:

   $2,250,000 Instrument:    Promissory Note

Holder:

   The Providence Service Corporation

Borrower:

   Social Services Providers Captive Insurance Company

Amount:

   $1,140,000 Instrument:    Promissory Note

Holder:

   The Providence Service Corporation

Borrower:

   Social Services Providers Captive Insurance Company

Amount:

   $1,046,000

Intercompany Loan

Intercompany Loan agreement dated May 6, 2005, by and between Provado Insurance
Services, Inc. and LogistiCare Solutions, LLC in the amount of $925,000.

 

Schedule 8.03



--------------------------------------------------------------------------------

Schedule 11.02

Certain Addresses for Notices

Borrower and Loan Parties:

The Providence Service Corporation

Attention: Michael N. Deitch, Chief Financial Officer

64 E. Broadway Boulevard

Tucson, AZ 85701

Telephone No.: (520)747-6674

Facsimile No.: (520) 747-6611

E-mail: MDeitch@provcorp.com

Website: http://www.provcorp.com/

Investor Relations Homepage: http://investor.provcorp.com

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Attention: Rossie Turman

Four Times Square

New York, NY 10036

Telephone No.: (212) 735-2748

Facsimile No.: (917) 777-2748

E-mail: Rossie.Turman@skadden.com

Administrative Agent, L/C Issuer or Swing Line Lender:

Administrative Agent (for payments and Requests for Credit Extensions) and Swing
Line Lender:

Bank of America, N.A.

Bank of America Plaza

901 Main Street

Mail Code: TX1-492-14-11

Dallas, Texas 75202-3714

Attention: Eric Flores, Credit Services Representative

Telephone: 214.209.0203

Telecopier: 214.913-3466

Electronic Mail: eric.s.sflores@baml.com

Other Notices as Administrative Agent:

Bank of America, N.A. – Agency Management

Bank of America Plaza

901 Main Street

Mail Code: TX1-492-14-11

Dallas, TX 75202-3714

Attention: Anthony Kell, Agency Management Officer

Telephone: 214.209.4124

Telecopier: 214.290.9422

Electronic Mail: anthony.w.kell@baml.com

 

Schedule 11.02



--------------------------------------------------------------------------------

L/C Issuer:

Bank of America, N.A.

Trade Operations

1000 W Temple St

Mail Code: CA9-705-07-05

Los Angeles, CA 90012-1514

Attention: Jay Mendon, Trade Finance Coordinator

Telephone: 213.580.8351

Telecopier: 213.457.8841

Electronic Mail: jay.mendon@baml.com

 

Schedule 11.02



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOAN NOTICE

Date:                     , 201    

To: Bank of America, N.A., as Administrative Agent

 

Re: Credit and Guaranty Agreement dated as of March 11, 2011 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among The Providence Service Corporation, a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

 

¨ A Borrowing of Revolving Loans

 

¨ A Borrowing of Term Loans

 

¨ A conversion or continuation of Revolving Loans

 

¨ A conversion or continuation of Term Loans

 

1. On                     , 201     (which is a Business Day).

 

2. In the amount of $            .1

 

3. Comprised of [Base Rate Loans][Eurodollar Rate Loans].2

 

4. With an Interest Period of [one, two, three or six] months.3

[The Borrower hereby represents and warrants that after giving effect to any
Borrowing of Revolving Loans, (a) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, and (b) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Commitment.]4

[The undersigned Borrower hereby represents and warrants that each of the
conditions set forth in Section 5.02 of the Credit Agreement has been satisfied
on and as of the date of such Borrowing.]5

 

1 Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $500,000 in
excess thereof (or, if less, with respect to a Borrowing of Revolving Loans, the
remaining available amount of the Aggregate Revolving Commitments). Each
Borrowing of, conversion to or continuation of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, with respect to a Borrowing of Revolving Loans, the remaining
available amount of the Aggregate Revolving Commitments).

2 Select as applicable.

3 To be included for Eurodollar Rate Loans only.

4 To be included for Revolving Loans only.

5 To be deleted in connection with conversions of Loans to the other Type and
continuations of Eurodollar Rate Loans.



--------------------------------------------------------------------------------

THE PROVIDENCE SERVICE CORPORATION,

a Delaware corporation

By:

 

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit B

FORM OF SWING LINE LOAN NOTICE

Date:                     , 201    

 

To: Bank of America, N.A., as Swing Line Lender

 

Cc: Bank of America, N.A., as Administrative Agent

 

Re: Credit and Guaranty Agreement dated as of March 11, 2011 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among The Providence Service Corporation, a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests a Swing Line Loan:

 

1. On                     , 201    (a Business Day).

 

2. In the amount of $            .6

With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (a) after giving effect to such Borrowing of Swing
Line Loans, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment and (b) each of the conditions set forth in
Section 5.02 of the Credit Agreement has been satisfied on and as of the date of
such Borrowing of Swing Line Loans.

 

THE PROVIDENCE SERVICE CORPORATION, a Delaware corporation By:  

 

Name:

Title:

 

6 Each Borrowing of Swing Line Loans shall be a minimum principal amount of
$500,000 and integral multiples of $100,000 in excess thereof (or, if less, the
remaining available amount of the Aggregate Revolving Commitments).



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REVOLVING NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                             or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Revolving Loan from time to time made by the Lender
to the Borrower under that certain Credit and Guaranty Agreement dated as of
March 11, 2011 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among the Borrower, the Guarantors party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Note.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

THE PROVIDENCE SERVICE CORPORATION, a Delaware corporation By:  

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SWING LINE NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or its registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Credit and Guaranty Agreement
dated as of March 11, 2011 (as amended, modified, supplemented or extended from
time to time, the “Credit Agreement”) among the Borrower, the Guarantors party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made
directly to the Swing Line Lender in Dollars in immediately available funds. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Swing Line
Lender in the ordinary course of business. The Swing Line Lender may also attach
schedules to this Swing Line Note and endorse thereon the date, amount and
maturity of its Swing Line Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swing Line Note.

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Swing Line Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

THE PROVIDENCE SERVICE CORPORATION, a Delaware corporation By:  

 

Name:

Title:



--------------------------------------------------------------------------------

Exhibit E

FORM OF TERM NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                             or registered assigns (the “Term Loan Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of the Term Loan made by the Term Loan Lender to the
Borrower under that certain Credit and Guaranty Agreement dated as of March 11,
2011 (as amended, modified, supplemented and extended from time to time, the
“Credit Agreement”) among the Borrower, the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Term Loan Lender in Dollars in
immediately available funds at the applicable Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. Term Loans made by the Term Loan Lenders shall be evidenced by one or
more loan accounts or records maintained by the Term Loan Lender and the
Administrative Agent in the ordinary course of business. The Term Loan Lender
may also attach schedules to this Term Note and endorse thereon the date, Type,
amount, currency (if applicable) and maturity of the Term Loan and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term Note.

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Term Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

THE PROVIDENCE SERVICE CORPORATION, a Delaware corporation By:  

 

Name:

Title:



--------------------------------------------------------------------------------

Exhibit F

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             , 201    

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Credit and Guaranty Agreement dated as of March 11, 2011 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among The Providence Service Corporation, a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned, being a Responsible Officer of the Borrower, hereby certifies
as of the date hereof, solely in [his/her] capacity as a Responsible Officer and
not in any individual capacity, as follows:

 

1. [The year-end audited consolidated financial statements required by
Section 7.01(a) of the Credit Agreement for the fiscal year of the Borrower and
its Subsidiaries ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section
are available at the Investor Relations Home Page on the Borrower’s website at
http://investor.provcorp.com/.]7[The unaudited consolidated financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower and its Subsidiaries ended as of the above date are available at
the Investor Relations Home Page on the Borrower’s website at
http://investor.provcorp.com/. Such financial statements fairly present in all
material respects the financial condition, earnings and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.]8

 

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a review of the transactions
and condition (financial or otherwise) of the Borrower during the accounting
period covered by the attached financial statements.

 

3. [To the knowledge of the undersigned, during such fiscal period, no Default
has occurred under the Credit Agreement which has not been previously disclosed
to the Administrative Agent.][A Default has occurred under the Credit Agreement,
and following is an explanation specifying the nature and status of such
Default:]9

 

4. The financial covenant analyses and calculation of the Consolidated Net
Leverage Ratio, Consolidated Net Senior Leverage Ratio and the Consolidated
Fixed Charge Coverage Ratio set forth on Schedule 2 attached hereto are true and
accurate on and as of the date of this Certificate.

 

7 To be included for fiscal year-end financial statements only.

8 To be included for fiscal quarter-end financial statements only.

9

Select as applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            , 201    .

 

THE PROVIDENCE SERVICE CORPORATION,

a Delaware corporation

By:

 

 

Name:

Title:



--------------------------------------------------------------------------------

Schedule 2

to Compliance Certificate

 

1.      Consolidated Net Leverage Ratio

  

(a)    Consolidated Funded Indebtedness

   $            

(b)    unrestricted cash in excess of $25,000,000 on the consolidated balance
sheet of the Borrower and its Subsidiaries in an amount not exceeding
$30,000,000

   $            

(c)    [(a) - (b)]

   $            

(d)    Consolidated Adjusted EBITDA

  

(i)          Consolidated Net Income

   $            

(ii)        Consolidated Interest Charges

   $            

(iii)       federal, state, local and foreign income taxes

   $            

(iv)       depreciation and amortization expense

   $            

(v)         charges, fees, costs and expenses (including legal fees) in
connection with (I) the entering into of the Loan Documents; and (II) future
Permitted Refinancing Indebtedness or any proposed or actual issuance or
incurrence of any other Indebtedness permitted by Section 8.03 of the Credit
Agreement (including for settlement of the Convertible Notes)

   $            

(vi)       charges, fees, costs and expenses (including legal fees) in
connection with any issuance of Equity Interests or any proposed or actual
Permitted Acquisitions, Investments permitted by Section 8.02 of the Credit
Agreement, Dispositions permitted by Section 8.04 or 8.05 of the Credit
Agreement or Involuntary Dispositions

   $            

(vii)      restructuring or reorganization charges, severance costs and losses
realized from the discontinuance of operations10

   $            

(viii)     losses and expenses in connection with claims for which the Borrower
reasonably expects to be reimbursed

   $            

(ix)       payments in settlements less collections, losses, fees, costs,
charges and expenses (including legal expenses) incurred in connection with any
disputes with dissident shareholders (including in connection with any Section
220 demands, proxy fights or consent solicitations), contract disputes, legal
settlements, litigation or arbitration11

   $            

 

10

Not to exceed $10,000,000 in the aggregate for any four fiscal quarter period.

11

Not to exceed $2,000,000 in the aggregate for any four fiscal quarter period.



--------------------------------------------------------------------------------

(x)         earnings impact, both positive and negative of subsequent
measurement of acquisition contingencies arising from fair value accounting of
such contingencies

   $            

(xi)       non-cash stock based compensation expenses

   $            

(xii)      debt negotiation costs and subsequent audit and legal expenses if
required by holders of Indebtedness permitted under the Credit Agreement

   $            

(xiii)     other non-cash charges (including non-cash impairment charges),
expenses (including non-cash option expenses) and other items reducing
Consolidated Net Income (but excluding expenses, charges and losses related to
accounts receivable) which do not represent a cash item in such period or any
future period

   $            

(xiv)     litigation awards

  

(xv)      non-cash items increasing Consolidated Net Income

  

(xvi)     [(i) + (ii) + (iii) + (iv) + (v) + (vi) + (vii) + (viii) + (ix) + (x)
+ (xi) + (xii) + (xiii) – (xiv) – (xv)]

   $            

(e)    Consolidated Net Leverage Ratio
[(c)/(d)(xvi)]

           :1.0

2.      Consolidated Net Senior Leverage Ratio

  

(a)    Consolidated Funded Indebtedness

   $            

(b)    unrestricted cash in excess of $25,000,000 on the consolidated balance
sheet of the Borrower and its Subsidiaries in an amount not exceeding
$30,000,000

   $            

(c)    outstanding Subordinated Indebtedness and Indebtedness under the
Convertible Notes

   $            

(d)    [(a) - (b)- (c)]

   $            

(e)    Consolidated Adjusted EBITDA
[1(d)(xvi) above]

   $            

(f)     Consolidated Net Senior Leverage Ratio
[(d)/(e)]

             :1.0



--------------------------------------------------------------------------------

3.      Consolidated Fixed Charge Coverage Ratio

  

(a)    Consolidated Adjusted EBITDA [1(d)(xvi) above]

   $            

(b)    unfinanced Consolidated Capital Expenditures (to the extent not deducted
in the calculation of Consolidated Adjusted EBITDA)

   $            

(c)    Consolidated Cash Taxes (to the extent not deducted in the calculation of
Consolidated Adjusted EBITDA)

   $            

(d)    [(a) - (b)- (c)]

   $            

(e)    Consolidated Fixed Charges

   $            

(i)     Consolidated Scheduled Funded Debt Payments12

   $            

(ii)    Consolidated Interest Charges paid in cash13

   $            

(iii)  Consolidated Fixed Charges
[(i) + (ii)]

   $            

(f)     Consolidated Fixed Charge Coverage Ratio
[(d)/(e)(iii)]

           :1.0

 

 

12

For purposes of calculating Consolidated Scheduled Funded Debt Payments as of
the fiscal quarters ending March 31, 2011, June 30, 2011, September 30, 2011 and
December 31, 2011, Consolidated Scheduled Funded Debt Payments shall be
calculated by annualizing the actual Consolidated Scheduled Funded Debt Payments
from the Closing Date through the applicable fiscal quarter end.

13

For purposes of calculating Consolidated Interest Charges as of the fiscal
quarters ending March 31, 2011, June 30, 2011, September 30, 2011 and December
31, 2011, Consolidated Interest Charges shall be calculated by annualizing the
actual Consolidated Interest Charges from the Closing Date through the
applicable fiscal quarter end.



--------------------------------------------------------------------------------

Exhibit G

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”) dated as of                 , 201    
is by and between                     , a                  (the “New
Subsidiary”), and Bank of America, N.A., in its capacity as Administrative Agent
under that certain Credit and Guaranty Agreement dated as of March 11, 2011 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among The Providence Service Corporation, a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the holders of the Obligations:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each holder of the Obligations and the Administrative Agent, as
provided in Article IV of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.

2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and a “Grantor” for all purposes of the Security
Agreement, and shall have all the obligations of a Grantor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing terms of this paragraph 2, the New Subsidiary hereby grants to
the Administrative Agent, for the benefit of the holders of the Obligations, a
continuing security interest in, and a right of set off against, any and all
right, title and interest of the New Subsidiary in and to the Collateral (as
defined in the Security Agreement) of the New Subsidiary to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Security Agreement).

3. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Pledge Agreement and a “Pledgor” for all purposes of the Pledge Agreement,
and shall have all the obligations of a Pledgor thereunder as if it had executed
the Pledge Agreement. The New Subsidiary hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Pledge Agreement. Without limiting the generality of the foregoing terms
of this paragraph 3, the New Subsidiary hereby grants, pledges and assigns to
the Administrative Agent, for the benefit of the holders of the Obligations, a
continuing security interest in any and all right, title and interest of the New
Subsidiary in and to the Equity Interests identified on Schedule 6 hereto and
all other Pledged Collateral (as defined in the Pledge Agreement) of the New
Subsidiary to secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations (as defined in the Pledge Agreement).

4. To assure to the Administrative Agent the effectiveness, perfection and
priority of its security interests in the Collateral (as defined in the Security
Agreement) under the Security Agreement, the New Subsidiary authorizes the
Administrative Agent to file one or more financing statements (with collateral
descriptions



--------------------------------------------------------------------------------

broader, including without limitation “all assets whether now owned or hereafter
acquired” and/or “all personal property” collateral descriptions, and/or less
specific than the description of the Collateral contained in the Security
Agreement) disclosing the Administrative Agent’s security interest in any or all
of the Collateral (as defined in the Security Agreement) of the New Subsidiary
without the New Subsidiary’s signature thereon.

5. The New Subsidiary hereby represents and warrants to the Administrative Agent
and the Lenders that:

(a) The New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.

(b) The New Subsidiary’s taxpayer identification number and organization number
are set forth on Schedule 1 hereto.

(c) Other than as set forth on Schedule 2 hereto, the New Subsidiary has not
changed its legal name, changed its state of formation, been party to a merger,
consolidation or other change in structure in the five years preceding the date
hereof.

(d) Schedule 3 hereto includes all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) (I) not constituting
Excluded Property, (II) registered or pending registration with the United
States Copyright Office or the United States Patent and Trademark Office and
(III) owned by the New Subsidiary as of the date hereof. None of the IP Rights
of the New Subsidiary set forth in Schedule 3 hereto is subject to any licensing
agreement or similar arrangement, except as set forth on Schedule 3 hereto.

(e) Schedule 4 hereto includes all Commercial Tort Claims asserted in any
judicial action before any Governmental Authority by or in favor of the New
Subsidiary as of the date hereof.

(f) Schedule 5 hereto lists all real property located in the United States that
is owned by the New Subsidiary as of the date hereof.

(g) Schedule 6 hereto lists each Subsidiary of the New Subsidiary, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) the number and percentage of outstanding shares of
each class owned by the New Subsidiary (directly or indirectly) of such Equity
Interests and (iv) number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and all other similar rights with
respect thereto.

4. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.

6. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

7. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

8. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE



--------------------------------------------------------------------------------

ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
OTHER PARTY HERETO OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

By:  

 

Name:

Title:

Acknowledged and accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

 

Name:

Title:



--------------------------------------------------------------------------------

Schedule 1

Taxpayer Identification Number; Organizational Number



--------------------------------------------------------------------------------

Schedule 2

Changes in Legal Name or State of Formation;

Mergers, Consolidations and other Changes in Structure



--------------------------------------------------------------------------------

Schedule 3

IP Rights



--------------------------------------------------------------------------------

Schedule 4

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 5

Real Property Locations



--------------------------------------------------------------------------------

Schedule 6

Equity Interests



--------------------------------------------------------------------------------

Exhibit H

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
and the Guarantees included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.         Assignor:

 

2.         Assignee:

                                                              [and is an

Affiliate/Approved Fund of [identify Lender]]

 

3.         Borrower:

The Providence Service Corporation, a Delaware corporation

 

4.         Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

5.         Credit Agreement:

Credit and Guaranty Agreement dated as of March 11, 2011 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

6.         Assigned Interest:

 

Aggregate Amount of Revolving

Commitment/Loans

for all Lenders

   Amount of


Revolving

Commitment/Loans
Assigned14

  Percentage Assigned of
Revolving

Commitment/Loans15

                

 

14 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

15 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

7.         Trade Date:

 

8.         Effective Date:

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:

  [NAME OF ASSIGNOR]   By:  

 

 

Name:

Title:

ASSIGNEE:

  [NAME OF ASSIGNEE]   By:  

 

 

Name:

Title:

[Consented to and]16 Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:

Title:

[Consented to:]17

THE PROVIDENCE SERVICE CORPORATION,

a Delaware corporation

By:  

 

Name:

Title:

[Consented to:]18

BANK OF AMERICA, N.A.,

as L/C Issuer

By:  

 

Name:

Title:

[Consented to:]19

BANK OF AMERICA, N.A.,

as Swing Line Lender

By:  

 

Name:

Title:

 

16 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

17 To be added to the extent consent is required under Section 11.06(b)
(including, without limitation, by the definition of “Eligible Assignee” as
defined therein)

18 To be added only if the consent of the L/C Issuer is required by the terms of
the Credit Agreement.

19 To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iv) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(ii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

Exhibit I

FORM OF CASH COLLATERAL AGREEMENT

THIS CASH COLLATERAL AGREEMENT (this “Agreement”) dated as of [            ] is
made and entered into between The Providence Service Corporation, a Delaware
corporation (the “Borrower”), and Bank of America, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Secured Parties.
Capitalized terms used and not otherwise defined herein shall have the meanings
provided in the Credit Agreement (as defined below).

RECITALS

WHEREAS, a credit facility has been established in favor of the Borrower
pursuant to the terms of that certain Credit Agreement dated as of March 11,
2011 (as amended, modified, supplemented or extended from time to time, the
“Credit Agreement”) among the Borrower, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

Creation of Security Interest

Section 1.1. Defined Terms. The terms “Deposit Account” and “Proceeds, which are
defined in the Uniform Commercial Code as in effect from time to time in the
State of New York (the “UCC”), are used herein as so defined.

Section 1.2 Cash Collateral Account. The Borrower hereby agrees to deliver to
the Administrative Agent, on the date hereof by wire transfer of immediately
available funds in United States dollars, cash in the amount of [$            ],
which shall be deposited by the Administrative Agent into the following
non-interest bearing Deposit Account (the “Cash Collateral Account”):

Bank: Bank of America, N.A.

Account Number:                                 

Account Name: Cash Collateral Account/The Providence Service Corporation

To secure the prompt payment and performance in full when due, whether by lapse
of time, acceleration, mandatory prepayment or otherwise, of the Obligations,
the Borrower hereby grants, pledges, assigns and transfers to the Administrative
Agent, for the benefit of the Secured Parties, a continuing security interest
in, and a right to set off against, any and all right, title and interest of the
Borrower, in and to all of the following (collectively, the “Collateral”):

(a) the Cash Collateral Account and all amounts therein, and all cash Proceeds
and non-cash Proceeds thereof, including interest and dividends thereon; and

(b) any and all certificates or instruments purchased with funds deposited in
the Cash Collateral Account, and all renewals of such instruments and
certificates and replacements therefor, whether in the form of certificates of
deposit or other instruments, notes, securities or accounts (including without
limitation money market instruments and accounts) and any other cash and
non-cash proceeds of the principal amount of the foregoing, including interest
and dividends thereon.

Section 1.2 The Borrower shall execute and deliver to the Administrative Agent
concurrently with the execution of this Agreement, and at any time or times
hereafter at the request of Administrative Agent, all assignments, conveyances,
assignment statements, financing statements, renewal financing statements,
security



--------------------------------------------------------------------------------

agreements, affidavits, notices and all other agreements, instruments and
documents that the Administrative Agent may reasonably request, and will execute
all necessary endorsements in order to perfect and maintain the security
interests and liens granted herein by the Borrower to the Administrative Agent
and in order to fully consummate all of the transactions contemplated herein and
under the Loan Documents. In furtherance of the foregoing, the Borrower hereby
appoints the Administrative Agent as its attorney-in-fact for the purpose of
making any of the foregoing endorsements and executing any such financing
statements, documents and agreements after the occurrence of and during the
continuance of an Event of Default. The foregoing power of attorney shall be a
power coupled with an interest and shall be irrevocable until payment in full of
Obligations.

ARTICLE II

Priority of Security Interests

Section 2.1 The Borrower warrants and represents that the pledge and security
interest created in Section 1.2 hereof is a first priority security interest in
favor of the Administrative Agent, for the benefit of the Secured Parties, and
shall constitute at all times a valid and perfected security interest in the
Collateral and that said security interest in said Collateral shall not become
subordinate or junior to the security interests, liens or claims of any other
person, firm or corporation.

ARTICLE III

Default

Section 3.1 An Event of Default shall exist under the terms of this Agreement
upon the existence of an Event of Default under the terms of the Credit
Agreement.

Section 3.2 Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have, in respect of the
Collateral, (i) the right, immediately and without further action by the
Administrative Agent, to set off against the Obligations all amounts in the Cash
Collateral Account, (ii) all the rights and remedies contained in this
Agreement, the Loan Documents or permitted by law and (iii) all the rights and
remedies of a secured party under the UCC, all of which shall be cumulative to
the extent permitted by law.

Section 3.3 If at any time or times hereafter the Administrative Agent employs
counsel to prepare or consider waivers or consents or to intervene, file a
petition, answer, motion or other pleading in any suit or proceeding related to
this Agreement or the Loan Documents, or relating to any Collateral, or to
protect, take possession of, or liquidate any Collateral, or to attempt to
enforce any security interest or lien in any collateral, or to enforce any
rights of the Administrative Agent, then in any of such events, all of the
reasonable and documented attorneys’ fees arising from such services, and any
reasonable and documented out-of-pocket expenses, costs and charges relating
thereto, shall become a part of the Obligations secured by the Collateral and
payable on demand.

Section 3.4 The Administrative Agent’s failure at any time or times hereafter to
require strict performance by the Borrower of any of the provisions, warranties,
terms and conditions contained in this Agreement shall not waive, affect or
diminish any right of the Administrative Agent at any time or times hereafter to
demand strict performance therewith and with respect to any other provisions,
warranties, terms and conditions contained in this Agreement.

 

159



--------------------------------------------------------------------------------

ARTICLE IV

Access/Release of Collateral

Section 4.1 Access to Cash Collateral Account. Although the Cash Collateral
Account will be maintained in the name of the Borrower, the Borrower shall not
have access to the funds or other Collateral therein except as otherwise
provided in Section 4.2 and the Credit Agreement. Subject to the terms of
Section 4.2 hereof, (a) the amounts in the Cash Collateral Account will be held
for the sole benefit of the Administrative Agent and the Secured Parties; and
(b) the Borrower agrees that the Administrative Agent is the sole party
authorized to withdraw amounts from, to draw upon, or to otherwise exercise any
powers with respect to the Cash Collateral Account and that the Borrower shall
have no authority to withdraw any amounts from, to draw upon or to otherwise
exercise any power as a depositor or owner with respect to the Cash Collateral
Account and the funds deposited therein. The Administrative Agent shall have no
obligation or duty to follow any instructions given by the Borrower with respect
to the Cash Collateral Account. The rights and interests granted hereunder, and
the fact that the Administrative Agent is acting as a depository bank for the
Cash Collateral Account, are specifically intended to convey “control” to the
Administrative Agent over the Cash Collateral Account and all amounts therein
within the meaning of the UCC.

Section 4.2 Disbursement of Funds. The Administrative Agent hereby agrees that,
upon written request from the Borrower, the Administrative Agent shall release
to the Borrower an amount of funds from the Cash Collateral Account, up to the
full collected balance in the Cash Collateral Account, solely for the purpose of
repurchasing Convertible Notes from the holders thereof on or prior to May 14,
2014, provided that no Default or Event of Default exists prior to or after
giving effect to any such repurchase. The Borrower shall provide such written
request to the Administrative Agent three (3) Business Days prior to the date
upon which the Borrower seeks to purchase such Convertible Notes, and the
Borrower shall provide to the Administrative Agent such other documents and
assurances as the Administrative Agent may request demonstrating that the amount
of the funds to be released from the Cash Collateral Account shall be used
exclusively to repurchase such Convertible Notes.

ARTICLE V

Representations and Warranties

Section 5.1 The Borrower hereby represents and warrants that:

(a) it has the corporate right, power and authority to execute, deliver and
perform this Agreement and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement;

(b) this Agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing; and

(c) the execution, delivery and performance of this Agreement will not violate
any provision of any applicable law or material contractual obligation of the
Borrower.

ARTICLE VI

Miscellaneous

Section 6.1 Governing Law; Submission to Jurisdiction; Venue.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

160



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER AND THE ADMINISTRATIVE AGENT CONSENTS,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER AND THE
ADMINISTRATIVE AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT. THE BORROWER AND THE ADMINISTRATIVE
AGENT WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

Section 6.2 This Agreement shall create a continuing security interest in the
Collateral and shall be binding upon the Borrower, its successors and assigns,
and shall inure, together with the rights and remedies of the Administrative
Agent hereunder, to the benefit of the Administrative Agent and its successors
and permitted assigns; provided, however, the Borrower may not assign its rights
or delegate its duties hereunder without the prior written consent of the
requisite Lenders under the Credit Agreement. To the fullest extent permitted by
law, the Borrower hereby releases the Administrative Agent and each Secured
Party, their respective successors and assigns and their respective officers,
attorneys, employees and agents, from any liability for any act or omission or
any error of judgment or mistake of fact or of law relating to this Agreement or
the Collateral, except for any liability arising from the gross negligence or
willful misconduct of the Administrative Agent or such holder, or their
respective officers, directors, attorneys, employees or agents.

Section 6.3 Subject to the other terms and conditions hereof, this Agreement and
the security interest granted herein shall terminate, and the Administrative
Agent agrees to return any remaining funds in the Cash Collateral Account to the
Borrower upon the earlier to occur of (A) the repayment in full of all
Obligations outstanding under or related to the Credit Agreement (other than in
respect of unasserted indemnification and expense reimbursement obligations that
survive the termination thereof and liabilities under any Swap Contract between
any Loan Party and any Swap Bank or any Treasury Management Agreement between
any Loan Party and any Treasury Management Bank, in each case, not yet due and
payable), and (B) the repayment and cancellation of all of the Convertible Notes
and the Borrower’s delivery to the Administrative Agent of evidence, reasonably
satisfactory to the Administrative Agent, of such repayment and cancellation.

Section 6.4 This Agreement may be executed in any number of counterparts, each
of which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

Section 6.5 If any provision of this Agreement is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

Section 6.6 Upon receipt of an invoice from the Administrative Agent, the
Borrower shall pay to the Administrative Agent the reasonable, customary fees
and other reasonable, standard costs and charges of the Administrative Agent
relating to the maintenance of the Cash Collateral Account as are from time to
time outstanding. Such customary fees and standard costs and charges are due and
payable within five (5) Business Days of demand and are non-refundable. Upon the
Borrower’s failure to timely pay any such fees, costs and charges, the
Administrative Agent may withdraw funds from the Cash Collateral Account in
satisfaction of such amounts.

[Remainder of page intentionally left blank]

 

161



--------------------------------------------------------------------------------

The Borrower has caused a counterpart of this Agreement to be duly executed and
delivered as of the date first above written.

 

BORROWER:   THE PROVIDENCE SERVICE CORPORATION,  

a Delaware corporation

  By:  

 

 

Name:

 

 

  Title:  

 

Accepted and agreed as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

 

162